Exhibit 10.1

EXECUTION COPY

CUSIP NO. 74836PAB5

 

 

 

MULTI-YEAR REVOLVING CREDIT AGREEMENT

Dated as of June 30, 2010

Among

QUESTAR CORPORATION,

as the Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A.,

BARCLAYS CAPITAL and DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Syndication Agents

and

THE LENDERS PARTY HERETO

WELLS FARGO SECURITIES, INC. , BANC OF AMERICA SECURITIES, LLC,

JPMORGAN CHASE SECURITIES, INC., BARCLAYS CAPITAL AND

DEUTSCHE BANK TRUST COMPANY AMERICAS,

As Co-Lead Arrangers and Bookrunners

 

 

 

$350,000,000 Multi-Year Revolving Credit Facility



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page

Article I. DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

  

Defined Terms

   1

1.02

  

Other Interpretive Provisions

   18

1.03

  

Accounting Terms

   19

1.04

  

Rounding

   19

1.05

  

References to Agreements and Laws

   19

1.06

  

Times of Day

   19

1.07

  

Letter of Credit Amounts

   19

Article II. AMOUNT AND TERMS OF LOANS

   20

2.01

  

Loans

   20

2.02

  

Repayment of Loans; Evidence of Debt

   20

2.03

  

Procedure for Borrowing

   21

2.04

  

Commitment Fees and LC Fees

   21

2.05

  

Letters of Credit

   22

2.06

  

Reduction or Termination of Commitments

   26

2.07

  

Optional Prepayments

   26

2.08

  

Mandatory Prepayments

   27

2.09

  

Commitment Increases

   27

2.10

  

Interest

   28

2.11

  

Computation of Interest and Fees

   30

2.12

  

Funding of Borrowings

   30

2.13

  

Pro Rata Treatment and Payments

   31

2.14

  

Extension of Maturity Date

   32

2.15

  

Swingline Loans

   33

2.16

  

Defaulting Lenders

   35

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY

   36

3.01

  

Taxes

   36

3.02

  

Illegality

   40

3.03

  

Inability to Determine Rates

   40

3.04

  

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans

   40

3.05

  

Compensation for Losses

   41

3.06

  

Matters Applicable to all Requests for Compensation

   42

3.07

  

Survival

   42

Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   42

4.01

  

Conditions of Initial Obligation to Extend Credit

   42

4.02

  

Conditions to all Extensions of Credit

   44

Article V. REPRESENTATIONS AND WARRANTIES

   44

5.01

  

No Default

   44

5.02

  

Organization and Good Standing

   44

5.03

  

Authorization

   44

5.04

  

No Conflicts or Consents

   45

5.05

  

Enforceable Obligations

   45

5.06

  

Audited Financial Statements

   45

5.07

  

Other Obligations and Restrictions

   45

5.08

  

Full Disclosure

   45

5.09

  

Litigation

   46

5.10

  

Labor Disputes and Acts of God

   46

 

i



--------------------------------------------------------------------------------

5.11

  

ERISA Plans and Liabilities

   46

5.12

  

Environmental and Other Laws

   46

5.13

  

Borrower’s Subsidiaries

   46

5.14

  

Title to Properties; Licenses

   47

5.15

  

Government Regulation

   47

5.16

  

Solvency

   47

Article VI. AFFIRMATIVE COVENANTS OF BORROWER

   47

6.01

  

Payment and Performance

   47

6.02

  

Books, Financial Statements and Reports

   48

6.03

  

Other Information and Inspections

   49

6.04

  

Notice of Material Events

   49

6.05

  

Maintenance of Properties

   50

6.06

  

Maintenance of Existence and Qualifications

   50

6.07

  

Payment of Trade Liabilities, Taxes, etc.

   50

6.08

  

Insurance

   51

6.09

  

Interest

   51

6.10

  

Compliance with Agreements and Law

   51

6.11

  

Environmental Matters

   51

6.12

  

Evidence of Compliance

   51

6.13

  

Use of Proceeds

   51

6.14

  

Subordination of Intercompany Indebtedness

   52

Article VII. NEGATIVE COVENANTS OF BORROWER

   52

7.01

  

Indebtedness

   52

7.02

  

Limitation on Liens

   53

7.03

  

Limitation on Investments and New Businesses

   53

7.04

  

Limitation on Mergers

   53

7.05

  

Limitation on Issuance of Securities by Subsidiaries of Borrower

   53

7.06

  

Transactions with Affiliates

   53

7.07

  

Prohibited Contracts

   53

7.08

  

ERISA

   54

7.09

  

Limitation on Sales of Property

   54

7.10

  

Swap Contracts

   54

7.11

  

Consolidated Funded Debt to EBITDA Ratio

   55

Article VIII. EVENTS OF DEFAULT AND REMEDIES

   55

8.01

  

Events of Default

   55

8.02

  

Remedies upon Event of Default

   57

8.03

  

Application of Funds

   57

Article IX. ADMINISTRATIVE AGENT

   58

9.01

  

Appointment and Authority

   58

9.02

  

Rights as a Lender

   58

9.03

  

Exculpatory Provisions

   59

9.04

  

Reliance by Administrative Agent

   59

9.05

  

Delegation of Duties

   60

9.06

  

Resignation of Administrative Agent

   60

9.07

  

Non-Reliance on Administrative Agent and Other Lenders

   61

9.08

  

Administrative Agent May File Proofs of Claim

   61

9.09

  

Other Agents; Arrangers and Managers

   61

Article X. MISCELLANEOUS

   62

10.01

  

Amendments, Etc.

   62

10.02

  

Notices; Effectiveness; Electronic Communications

   63

10.03

  

No Waiver; Cumulative Remedies; Enforcement

   64

 

ii



--------------------------------------------------------------------------------

10.04

  

Expenses; Indemnity; Damage Waiver

   65

10.05

  

Intentionally Left Blank

   66

10.06

  

Payments Set Aside

   66

10.07

  

Successors and Assigns

   67

10.08

  

Confidentiality

   71

10.09

  

Set-off

   71

10.10

  

Interest Rate Limitation

   72

10.11

  

Counterparts

   72

10.12

  

Integration

   72

10.13

  

Survival of Representations and Warranties

   72

10.14

  

Severability

   72

10.15

  

Replacement of Lenders

   73

10.16

  

Governing Law

   73

10.17

  

Waiver of Right to Trial by Jury

   73

10.18

  

No Advisory or Fiduciary Responsibility

   74

10.19

  

Electronic Execution of Assignments and Certain Other Documents

   74

10.20

  

USA PATRIOT Act Notice

   74

10.21

  

Time of the Essence

   74

10.22

  

ENTIRE AGREEMENT

   75

ANNEXES AND SCHEDULES

 

ANNEX I    Commitments and Applicable Percentages

SCHEDULE 1.01

   Pricing Schedule

SCHEDULE 5.07

   Obligations and Restrictions

SCHEDULE 5.10

   Labor Disputes and Acts of God

SCHEDULE 5.11

   ERISA Matters

SCHEDULE 5.12

   Environmental Matters

SCHEDULE 5.13

   Subsidiaries

SCHEDULE 10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

EXHIBIT A:    Form of Borrowing Request EXHIBIT A-1    Form of Swingline
Borrowing Request EXHIBIT A-2    Form of Interest Election Request EXHIBIT B:   
Form of Note EXHIBIT C:    Form of Compliance Certificate EXHIBIT D:   
Assignment and Assumption EXHIBIT E:    Opinion Matters EXHIBIT F:    Form of
Subordinated Promissory Note EXHIBIT G:    Form of Notice of Commitment Increase

 

iii



--------------------------------------------------------------------------------

MULTI-YEAR REVOLVING CREDIT AGREEMENT

This MULTI-YEAR REVOLVING CREDIT AGREEMENT (this “Agreement”) is entered into as
of June 30, 2010 (the “Effective Date”), among QUESTAR CORPORATION, a Utah
corporation (the “Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent, Issuing Bank and Swingline Lender,
BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A., BARCLAYS CAPITAL, the
investment banking division of Barclays Bank PLC and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Syndication Agents (together with its successors and assigns, each
a “Syndication Agent”), and each of the Lenders that is a signatory hereto or
which becomes a signatory hereto pursuant to Section 10.07 (individually,
together with its successors and assigns, a “Lender” and collectively, the
“Lenders”).

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and subject to the conditions
set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquired Debt” means, with respect to any specified Person, (i) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Subsidiary of such specified Person, including, without limitation,
Indebtedness incurred in connection with, or in contemplation of, such other
Person merging with or into or becoming a Subsidiary of such specified Person,
and (ii) Indebtedness secured by a Lien encumbering any assets acquired by such
specified Person, and any refinancing of the foregoing indebtedness on similar
terms, taking into account current market conditions.

“Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person. A Person shall be
deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power

(a) to vote 20% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general
partners; or

 

1



--------------------------------------------------------------------------------

(b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Wells Fargo in its capacity as the
Administrative Agent, and each Arranger, in its capacity as an Arranger), and
the officers, directors, employees, agents and attorneys-in-fact of such Persons
and Affiliates.

“Agreement” means this Agreement, as the same may be amended, modified,
supplemented or restated from time to time in accordance with the terms hereof.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%, and (c) the LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.

“Alternate Base Rate Loans” means Revolving Loans hereunder at all times when
they bear interest at a rate based upon the Alternate Base Rate.

“Anniversary Date” has the meaning specified in Section 2.14(a).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments of
all Lenders have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s percentage of outstanding Revolving Loans
and LC Exposure.

“Arranger” means each of Wells Fargo Securities, Inc., Banc of America
Securities LLC, JPMorgan Chase Securities, Inc., Barclays Capital, the
investment banking division of Barclays Bank PLC, and Deutsche Bank Trust
Company Americas, in its capacity as a co- lead arranger and bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

2



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2009,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Base Rate Margin” means a rate per annum determined in accordance with the
Pricing Schedule.

“Borrower” has the meaning specified in the preamble hereof.

“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Date” means each Business Day specified in a notice pursuant to
Section 2.03 as a date on which the Borrower requests (or is deemed to have
requested) the Lenders make Loans.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York are authorized or required by
law to remain closed, provided that when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Dollar deposits in the London interbank market.

“Cash Collateral” means cash or deposit account balances pledged and deposited
with or delivered to the Administrative Agent, for the benefit of the Issuing
Bank, the Swingline Lender and/or the Lenders, as collateral for LC Exposure
and/or Fronting Exposure, pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, Issuing Bank and Swingline
Lender.

“Change of Control” means a majority of the members of the board of directors or
equivalent governing body of the Borrower ceases to be composed of individuals
(i) who were members of that board or equivalent governing body (x) prior to the
QEP Spinoff, on the Effective Date and (y) following the QEP Spinoff, on the
first day following the QEP Spinoff, (ii) whose election or nomination to that
board or equivalent governing body was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body or (iii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clauses (i) and (ii) above constituting at the
time of such election or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of both clause (ii) and clause
(iii), any individual whose initial nomination for, or assumption of office as,
a member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors).

“CI Lender” has the meaning specified in the definition of “Notice of Commitment
Increase”.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, the total aggregate commitment
of such Lender to make Revolving Loans pursuant to Section 2.01 and to acquire
participations in Letters of Credit and Swingline Loans pursuant to Section 2.05
and Section 2.15, as such commitment may be

 

3



--------------------------------------------------------------------------------

(a) reduced from time to time pursuant to Section 2.06, (b) reduced or increased
(with such Lender’s consent) from time to time (i) pursuant to Section 2.09 and
(ii) pursuant to assignments by or to such Lender pursuant to Section 10.07,
(c) reduced or terminated pursuant to Section 10.15, or (d) terminated pursuant
to Section 8.02(a). The initial amount of each Lender’s Commitment is set forth
on Annex I, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The initial aggregate amount
of the Commitments is $350,000,000.

“Commitment Fees” has the meaning specified in Section 2.04(a).

“Commitment Fee Rate” means a rate per annum determined in accordance with the
Pricing Schedule.

“Commitment Increase” has the meaning specified in Section 2.09(a).

“Commitment Increase Effective Date” has the meaning specified in
Section 2.09(a).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consenting Lenders” has the meaning specified in Section 2.14(b).

“Consolidated EBITDA” means, for any four fiscal quarter period, an amount equal
to Consolidated Net Income for such period plus, to the extent deducted in
determining Consolidated Net Income for such period, the aggregate amount of
(a) taxes based on or measured by income, (b) Consolidated Interest Expense, and
(c) depreciation, depletion, amortization, impairment and abandonment expenses
for the Borrower and its Subsidiaries on a consolidated basis.

“Consolidated Funded Debt” means the aggregate of the Indebtedness of the
Borrower and its Subsidiaries described in clauses (a), (b), (d), (e), (f) and
(g) of the definition of Indebtedness in Section 1.01, on a consolidated basis
after elimination of intercompany items.

“Consolidated Funded Debt to EBITDA Ratio” means, at the time of determination,
the ratio of (a) Consolidated Funded Debt to (b) Consolidated EBITDA.

“Consolidated Interest Expense” means, for any four fiscal quarter period, the
sum (determined without duplication) of the aggregate gross interest expense
(excluding, for the avoidance of doubt, any interest income) of the Borrower and
its Subsidiaries for such period, including to the extent included in interest
expense under GAAP: (a) amortization of debt discount and (b) capitalized
interest.

“Consolidated Net Income” means, for any period, the net income from continuing
operations of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, that: (A) Consolidated Net
Income shall not include (i) extraordinary, unusual or non-recurring gains or
extraordinary, unusual or non-recurring losses, (ii) net gains and losses in
respect of disposition of assets other than in the ordinary course of business,
(iii) gains or losses attributable to write-ups or write-downs of assets
including unrealized gains or losses with respect to hedging and derivative
activities, (iv) the cumulative effect of a change in accounting principles, all
as reported in the Borrower’s consolidated statement(s) of income for the
relevant period(s) prepared in accordance with GAAP; (v) any costs, fees,
expenses or charges incurred or paid during such period, or any amortization
thereof for such period, in each case, in connection with the QEP Spinoff, and
(vi) non-cash equity-based or similar non-cash incentive-based awards or
arrangements, non-cash compensation expense or costs, including any such
non-cash charges arising from stock options, restricted stock grants or other
non-cash equity incentive grants; and (B) if the Borrower or any Subsidiary
shall acquire or dispose of any material

 

4



--------------------------------------------------------------------------------

property during such period, then Consolidated Net Income shall be calculated
after giving pro forma effect to such material acquisition or material
disposition, as if such material acquisition or material disposition had
occurred on the first day of such period.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of the Borrower and its Restricted
Subsidiaries after deducting therefrom: (a) all current liabilities (excluding
(i) any current liabilities that by their terms are extendable or renewable at
the option of the obligor thereon to a time more than 12 months after the time
as of which the amount thereof is being computed, and (ii) current maturities of
long-term debt); and (b) the value of all goodwill, trade names, trademarks,
patents and other like intangible assets, all as set forth on the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries prepared in
accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Credit Exposure” means LC Exposure, Revolving Credit Exposure, Swingline
Exposure, or any thereof.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Borrower’s non-credit-enhanced, senior unsecured
long-term debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declining Lender” has the meaning specified in Section 2.14(d).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swingline
Loans, within one Business Day of the date required to be funded by it
hereunder, (b) has notified the Borrower, or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within one Business Day after request by the Administrative Agent, to confirm in
writing that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

5



--------------------------------------------------------------------------------

“Dollars” or “$” means the lawful money of the United States of America.

“Effective Date” has the meaning specified in the preamble hereof.

“Eligible Assignee” has the meaning specified in Section 10.07(g).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests”, “equity interests” and “equity securities” means, with
respect to any Person, all of the shares of capital stock of (or other ownership
or profit interests in) such Person, all of the warrants, options or other
rights for the purchase or acquisition from such Person of shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or non-voting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination. The term Equity
Interests shall also include other securities or instruments that have both debt
and equity features.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal (within the meanings of Sections 4203 and 4205 of ERISA) by
the Borrower or any ERISA Affiliate from a Multiemployer Plan or receipt by the
Borrower or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization (within the meaning of Section 4241 of ERISA); (d) the filing
of a notice by the Plan administrator of intent to terminate, the treatment of a
Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate under Section 4042 of ERISA
a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA (other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA) upon the
Borrower or any ERISA Affiliate.

 

6



--------------------------------------------------------------------------------

“Eurodollar Loan” means a Loan denominated in Dollars that bears interest at a
rate based upon the LIBO Rate.

“Eurodollar Margin” means a rate per annum determined in accordance with the
Pricing Schedule.

“Event of Default” has the meaning specified in Section 8.01.

“Existing Credit Agreements” means the following bilateral credit facilities of
Borrower with the following lenders, maturing on the following dates in the
following maximum principal amounts:

 

Lender

   Maturity    Amount

Bank of America, N.A.

   6/30/2010    $ 50,000,000

JPMorgan Chase Bank

   6/30/2010    $ 50,000,000

Deutsche Bank

   6/30/2010    $ 50,000,000

Barclays Bank PLC

   6/30/2010    $ 50,000,000

The Bank of New York Mellon

   6/30/2010    $ 30,000,000

Wells Fargo Bank, N.A.

   9/30/2010    $ 95,000,000

SunTrust Bank

   9/29/2010    $ 20,000,000

Compass Bank

   12/14/2010    $ 50,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   1/28/2011    $ 40,000,000

“Extension Effective Date” has the meaning specified in Section 2.14(b).

“Extension of Credit” has the meaning specified in Section 4.01.

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight US
Federal funds transactions with members of the US Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means the letter agreement, dated May 13, 2010, among the Borrower,
the Administrative Agent and Wells Fargo Securities, Inc.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

7



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or
secured by Cash Collateral in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of the outstanding Swingline Exposure other than Swingline Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or secured by Cash Collateral in accordance with the terms hereof.

“Fund” has the meaning set forth in Section 10.07(g).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or Such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

8



--------------------------------------------------------------------------------

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations; and

(g) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes. As used in this
definition, “Excluded Taxes” means, with respect to the Administrative Agent,
any Lender, the Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) any backup withholding
tax that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.01(e)(ii), and (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 10.15), any United States withholding tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii). As used in this definition, “Change in Law” means the
occurrence, after the date of this Agreement, of any of the following: (a) the
adoption or taking effect of any law, rule, regulation or treaty, (b) any change
in any law, rule, regulation or treaty or in the administration, interpretation
or application thereof by any Governmental Authority or (c) the making or
issuance of any request, guideline or directive (whether or not having the force
of law) by any Governmental Authority.

“Indemnitees” has the meaning specified in Section 10.04(b).

 

9



--------------------------------------------------------------------------------

“Interest Election Request” has the meaning specified in Section 2.10(c).

“Interest Payment Date” means, (a) as to any Alternate Base Rate Loan (other
than the Swingline Loans), the last day of each calendar quarter with respect
thereto and, as to any Lender, the Maturity Date for such Lender, (b) as to any
Eurodollar Loan (other than the Swingline Loans), the last day of the Interest
Period with respect thereto, and, for Interest Periods longer than 3 months,
each date which is 3 months, or a whole multiple thereof, from the first day of
such Interest Period and (c) as to any Swingline Loan, the day such Swingline
Loan is paid.

“Interest Period” means, with respect to any Eurodollar Loan, (i) initially, the
period commencing on the Borrowing Date or continuation date, as the case may
be, with respect to such Eurodollar Loan and ending, 2 (or, to the extent funds
are available, as determined by the Administrative Agent, 1 or 3) weeks or 1, 2,
3 or 6 (or, to the extent funds are available, as determined by the
Administrative Agent, 9 or 12) months thereafter, as selected by the Borrower in
its Borrowing Request or Interest Election Request, as the case may be, given
with respect thereto, and (ii) thereafter, each period commencing on the last
day of the next preceding Interest Period applicable to such Eurodollar Loan and
ending 2 (or, to the extent funds are available, as determined by the
Administrative Agent, 1 or 3) weeks, or 1, 2, 3, 6 (or, to the extent funds are
available, as determined by the Administrative Agent, 9 or 12) months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than two Business Days prior to the last day of
the then current Interest Period with respect thereto; provided, that (A) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (B) any
Interest Period (other than a 1, 2 or 3 week Interest Period) that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Issuing Bank” means Wells Fargo Bank, National Association and any other Lender
reasonably acceptable to the Administrative Agent. The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit requested by the Borrower
in accordance with this Agreement to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

“Issuing Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the Issuing Bank and the Borrower (or any Subsidiary) or in favor of the
Issuing Bank and relating to any such Letter of Credit.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

10



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LC Disbursement” means payment made by the Issuing Bank pursuant to a Letter of
Credit issued by the Issuing Bank.

“LC Exposure” means at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit issued for the account of the Borrower at such
time, plus (b) the aggregate amount of all LC Disbursements that the Borrower is
obligated to reimburse but which have not yet been reimbursed by or on behalf of
the Borrower at such time. The LC Exposure of any Lender at any time shall be
equal to its Applicable Percentage of the total LC Exposure at such time.

“LC Fees” has the meaning specified in Section 2.04(b).

“LC Issuance Limit” means for all Issuing Banks, collectively, a maximum
aggregate amount of $60,000,000.

“Lender” has the meaning specified in the preamble hereof. Unless the context
otherwise requires, the term “Lender” includes the Swingline Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any stand-by letter of credit issued after the
Effective Date pursuant to this Agreement.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate (rounded upwards, if necessary, to the next 1/100 of 1%)
appearing at Reuters Reference BBA LIBOR01 page (or any successor to or
substitute for such index, providing rate quotations comparable to those
currently provided on such page of such index, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/100 of 1%) at which Dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

11



--------------------------------------------------------------------------------

“Loan” means the Revolving Loans made by the Lenders to the Borrower pursuant to
this Agreement. Unless the context otherwise requires, the term “Loan” includes
a Swingline Loan.

“Loan Documents” means this Agreement, each Note, the Issuing Documents, the Fee
Letter and each and every other agreement executed in connection with this
Agreement.

“Loan Parties” means, collectively, the Borrower and the Restricted
Subsidiaries.

“Majority Lenders” means, at any time, Lenders holding more than 50.0% of the
then aggregate outstanding amount of the Revolving Loans, LC Exposure and
Swingline Exposure held by the Lenders or, if no such principal amount or LC
Exposure is then outstanding, the Lenders having more than 50.0% of the
Commitments.

“Material Adverse Effect” means a material and adverse effect upon (a) the
consolidated financial condition of the Borrower and its Restricted Subsidiaries
considered as a whole, (b) the consolidated operations and properties of the
Borrower and its Restricted Subsidiaries, considered as a whole, (c) the
Borrower’s ability to timely pay the Obligations, or (d) the enforceability of
the material terms of any Loan Document.

“Maturity Date” means July 1, 2013, as the same may be extended in accordance
with Section 2.14.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any “employee benefit plan” (as such term is defined
in Section 3(3) of ERISA) of the type described in Section 4001(a)(3) of ERISA,
to which the Borrower or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

“New Funds Amount” means the amount equal to the product of a CI Lender’s
Commitment represented as a percentage of the aggregate total Commitments after
giving effect to the Commitment Increase times the aggregate principal amount of
the outstanding Revolving Loans immediately prior to giving effect to the
Commitment Increase, if any, as of a Commitment Increase Effective Date (without
regard to any increase in the aggregate principal amount of Revolving Loans as a
result of any Revolving Borrowings made after giving effect to the Commitment
Increase on such Commitment Increase Effective Date).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Notice of Commitment Increase” means a notice in the form of Exhibit G
specifying (i) the proposed effective date of a Commitment Increase, (ii) the
amount of the requested Commitment Increase, (iii) the amount of such Commitment
Increase agreed to by each then existing Lender and evidence of such agreement
reasonably satisfactory to the Administrative Agent, such Lender and the
Borrower, (iv) the identity of each financial institution not already a Lender
(which such financial institution shall be reasonably acceptable to the
Administrative Agent), which has agreed with the Borrower to become a Lender to
effect such Commitment Increase, accompanied by evidence reasonably satisfactory
to the Administrative Agent, such CI Lender and the Borrower of such CI Lender’s

 

12



--------------------------------------------------------------------------------

agreement thereto and its joinder to this Agreement and (v) the amount of the
respective Commitments of the then existing Lenders and any such CI Lenders from
and after the Commitment Increase Effective Date. Each such existing Lender or
new Lender referenced in (iii) or (iv) being a “CI Lender”.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and including all LC
Exposure, whether such Obligations are direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning specified in Section 10.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Liens” means:

(a) operators’ liens under customary operating agreements, liens arising under
gas transportation and purchase agreements on the gas being transported or
processed which secure related gas transportation and processing fees only,
statutory Liens for taxes, assessments and governmental charges statutory
mechanics’, materialmen’s, carriers’, workmen’s and warehousemen’s Liens, and
other similar statutory Liens, provided such Liens secure only indebtedness,
liabilities and obligations which are not delinquent for a period of more than
30 days or which are being contested as provided in Section 6.07 of this
Agreement;

(b) Liens on oil and gas properties which arise in the ordinary course of
business under joint operating agreements or farm-out agreements that are
entered into by the Loan Parties in the ordinary course of their business,
provided that such Liens are in each case limited to the properties that are the
subject of the relevant agreement and do not secure debt for borrowed money;

 

13



--------------------------------------------------------------------------------

(c) Liens on oil and gas properties which do not have developed reserves
(producing or non-producing) properly attributable thereto;

(d) Liens on the Loan Parties’ office facilities;

(e) Liens to secure the Obligations;

(f) Liens of the type described in clause (ii) of the definition of Acquired
Debt securing Acquired Debt (owed by Restricted Subsidiaries) of the type
described in such clause, provided that such Acquired Debt meets the
requirements of Section 7.01(c);

(g) Liens incurred or deposits made to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations;

(h) encumbrances consisting of easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any property of any Loan
Party for the purpose of roads, pipelines, transmission lines, transportation
lines, distribution lines that, do not secure Indebtedness or other monetary
obligations and, in the aggregate, are not substantial in amount and do not
materially impairs the use of such property by any Loan Party in the operation
of its business and which do not in any case materially detract from the value
of the property subject thereto are or would be violated in any material respect
by existing or proposed operations of any Loan Party;

(i) deposits made in the ordinary course of business to secure the performance
of bids, trade contracts (other than for debt for borrowed money), operating
leases and surety bonds;

(j) Liens securing Indebtedness of any Loan Party incurred to finance the
acquisition, construction or improvement of fixed or capital assets, provided
that (i) such Liens and the Indebtedness secured thereby shall be created
substantially simultaneously with the acquisition, construction or improvement
of such fixed or capital assets, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness, (iii) the amount
of Indebtedness initially secured thereby is not more than 100% of the purchase
price or cost of construction or improvement of such fixed or capital asset;

(k) the interest or title of a lessor under any operating lease entered into by
any Loan Party in the ordinary course of its business and covering only the
assets so leased;

(l) Liens not securing Indebtedness arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that no such deposit
account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the FRB and no such deposit account is intended by any Loan Party
to provide collateral to the depository institution; and

(m) Liens not otherwise permitted so long as the aggregate outstanding principal
amount of the obligations secured thereby does not exceed at any one time, as to
all Loan Parties, 10% of Consolidated Net Tangible Assets;

 

14



--------------------------------------------------------------------------------

provided that nothing in this definition shall in and of itself constitute or be
deemed to constitute an agreement or acknowledgment by the Administrative Agent
or any Lender that the Indebtedness subject to or secured by any such Permitted
Lien ranks (apart from the effect of any Lien included in or inherent in any
such Permitted Liens) in priority to the Obligations.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Post-Default Rate” has the meaning specified in Section 2.10(a).

“Pricing Schedule” means the schedule attached hereto as Schedule 1.01 and
identified as such.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
U.S. office; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective. Such rate is set
by the Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
not priced in relation to such rate, that it is not necessarily the lowest or
best rate actually charged to any customer and that the Administrative Agent may
make various commercial or other loans at rates of interest having no
relationship to such rate.

“Principal Amount” means the outstanding principal amount of any Loan.

“Projected Oil and Gas Production” has the meaning specified in Section 7.10.

“QEP” means QEP Resources, Inc., a Delaware corporation.

“QEP Credit Facility” means that certain Credit Agreement dated March 11, 2008
among QEP, as borrower, Bank of America, N.A., as administrative agent, and the
lenders named therein, as amended, restated, extended, supplemented or otherwise
modified in writing from time to time.

“QEP Spinoff” means QEP’s spinoff of Wexpro Company to the Borrower and
Borrower’s spinoff of QEP as generally described in the Borrower’s Form 8-K
filed April 26, 2010 with the SEC.

“Reducing Percentage Lender” means each then existing Lender immediately prior
to giving effect to a Commitment Increase, that is not increasing its Commitment
in connection with such Commitment Increase (with the result that the relative
percentage of the aggregate total Commitments of such Lender shall be reduced
after giving effect to such Commitment Increase).

“Reduction Amount” means the amount by which a Reducing Percentage Lender’s
outstanding Revolving Loans decrease as a result of a Commitment Increase on any
Commitment Increase Effective Date (without regard to the effect of any
Revolving Borrowings made on such Commitment Increase Effective Date after
giving effect to the Commitment Increase).

“Register” has the meaning specified in Section 10.07(c).

 

15



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Responsible Officer” means the chairman of the board, chief executive officer,
president or chief financial officer of the Borrower. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary, including without limitation Questar Pipeline Company,
Questar Gas Company, Wexpro Company and, prior to the QEP Spinoff, QEP and its
Subsidiaries.

“Revolving Commitment Termination Date” means the earliest of:

(a) the Maturity Date;

(b) the date on which the Commitments are terminated in full or reduced to zero
pursuant to Section 2.06; or

(c) the date on which the Commitments otherwise are terminated in full and
reduced to zero pursuant to Section 8.02(a).

“Revolving Credit Exposure” means, at any time, the aggregate Principal Amount
of Revolving Loans made by any Lender at such time.

“Revolving Loan” means any Loan made by the Lenders pursuant to Section 2.01(a)
of this Agreement.

“Revolving Period” means the period from and including the Effective Date to but
excluding the Revolving Commitment Termination Date.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

16



--------------------------------------------------------------------------------

“Shareholders’ Equity” means the remainder of (a) the Borrower’s (or with
respect to Section 7.01(f), the Restricted Subsidiaries’) assets on a
consolidated basis minus (b) the sum of (i) the Borrower’s (or with respect to
Section 7.01(f), the Restricted Subsidiaries’) liabilities on a consolidated
basis (such assets and liabilities to be calculated excluding unrealized noncash
gains or losses resulting from “mark-to-market” adjustments pursuant to ASC 815)
plus (ii) all treasury stock of the Borrower and its Subsidiaries (or with
respect to Section 7.01(f), the Restricted Subsidiaries and their respective
Subsidiaries).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Exposure” means at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.15.

“Syndication Agent” has the meaning specified in the preamble hereof.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

17



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“364-Day Credit Agreement” means the 364-day credit agreement to be entered into
on June 30, 2010 contemporaneous with the QEP Spinoff among Borrower, as
borrower, Wells Fargo Bank, National Association, as administrative agent, and
certain lenders to be named therein, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, providing for a
revolving credit facility in an aggregate principal amount of up to
$250,000,000.

“Type” means as to any Loan or Borrowing, its nature as an Alternate Base Rate
Loan or an Alternate Base Rate Borrowing, a Eurodollar Loan or a Eurodollar
Borrowing.

“United States” and “U.S.” mean the United States of America, its fifty states
and the District of Columbia.

“Unrestricted Subsidiary” means any Person in which the Borrower does not own an
interest (directly or indirectly) on the Effective Date which hereafter becomes
a Subsidiary of the Borrower and which, within 90 days thereafter, is designated
as an Unrestricted Subsidiary by the Borrower by notice given to the
Administrative Agent, provided that the Borrower may not designate as an
Unrestricted Subsidiary any Subsidiary in which it has made an Investment of
more than $25,000,000 (directly or indirectly) by any means other than newly
issued stock or treasury stock of the Borrower, which may be used to make an
Investment in Unrestricted Subsidiaries without limit, and provided further that
in the event the book value of the assets of any Unrestricted Subsidiary at any
time exceeds $25,000,000, such Subsidiary shall cease to be an Unrestricted
Subsidiary and shall automatically become a Restricted Subsidiary.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “hereto,” “hereof” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

18



--------------------------------------------------------------------------------

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Majority Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Majority Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the
maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Issuing Bank
Documents related thereto, whether or not such maximum face amount is in effect
at such time.

 

19



--------------------------------------------------------------------------------

ARTICLE II.

AMOUNT AND TERMS OF LOANS

2.01 Loans.

(a) Subject to the terms and conditions of this Agreement, from time to time
during the Revolving Period, each Lender severally agrees to make Revolving
Loans to the Borrower in an aggregate principal amount that will not result in
(i) such Lender’s Credit Exposure exceeding such Lender’s Commitment or (ii) the
sum of the total Credit Exposures of all Lenders exceeding the total
Commitments. Within the foregoing limits, the Borrower may use the Commitments
by borrowing, repaying and prepaying the Revolving Loans in whole or in part,
and reborrowing, all in accordance with the terms and conditions hereof.

(b) Each Loan shall be made only during the Revolving Period as part of a
Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their Commitments. The failure of any Lender to make any Loan
required to be made by it, fund participations in Letters of Credit and
Swingline Loans and make payments under Section 10.04(c) shall not relieve any
other Lender of its obligations hereunder, provided that the Commitments of the
Lenders are several and not joint, and no Lender shall be responsible for any
other Lender’s failure to make Loans, fund participations in Letters of Credit
and Swingline Loans or make payments under Section 10.04(c).

(c) Subject to Section 3.03, the Loans may be (i) Eurodollar Loans,
(ii) Alternate Base Rate Loans or (iii) a combination thereof, as determined by
the Borrower. Eurodollar Loans shall be made and maintained by each Lender at
its applicable Lending Office, at its option, provided that the exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement or create or increase any obligation
of the Borrower not otherwise arising, or arising in such increased amount,
under Section 3.04.

2.02 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
and accrued interest amount of each Revolving Loan of such Lender on the
Maturity Date in respect of such Lender, and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Loan is
made, the Borrower shall repay all Swingline Loans then outstanding; provided
further, that all Loans shall be paid on such earlier date upon which the
maturity of the Loans shall have been accelerated pursuant to Section 8.02(a).

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

20



--------------------------------------------------------------------------------

(d) Absent manifest error, the entries made in the accounts maintained pursuant
to paragraph (b) and (c) of this Section 2.02 shall be prima facie evidence of
the existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it to the Borrower be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender in
substantially the form attached hereto as Exhibit B. Thereafter, the Loans
evidenced by such Note and interest thereon shall, at all times (including after
assignment pursuant to Section 10.04), be represented by one or more Notes in
such form payable to the order of the payee named therein.

(f) Each Lender is authorized to endorse the date, Type and amount of each Loan
made by such Lender, each continuation thereof, each conversion of all or a
portion thereof to the same or another Type, and the date and amount of each
payment of principal with respect thereto on the schedule annexed to and
constituting a part of its Note from the Borrower. No failure to make or error
in making any such endorsement as authorized hereby shall affect the validity of
the obligations of the Borrower to repay the unpaid Principal Amount of the
Loans made to the Borrower with interest thereon as provided in Section 2.10 or
the validity of any payment thereof made by the Borrower. Each Lender shall, at
the request of the Borrower, deliver to the Borrower copies of the Borrower’s
Note and the schedules annexed thereto.

2.03 Procedure for Borrowing. The Borrower may borrow Loans on any Business Day;
provided that the Borrower shall notify the Administrative Agent by telephone of
the Borrowing (the “Borrowing Request”) not later than 11:00 a.m., New York City
time (a) three Business Days prior to the Borrowing Date, in the case of
Eurodollar Loans, and (b) on the Borrowing Date, in the case of Alternate Base
Rate Loans. Each telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by either hand delivery (including overnight courier),
facsimile or e-mail electronic transmission to the Administrative Agent of a
written Borrowing Request, substantially in the form of Exhibit A attached
hereto or such other form as may be approved by the Administrative Agent, signed
by the Borrower. Each such telephonic and written Borrowing Request shall
specify (i) the amount to be borrowed, (ii) the Borrowing Date, (iii) whether
the Borrowing is to consist of Eurodollar Loans, Alternate Base Rate Loans, or a
combination thereof (in each case stating the amounts requested), (iv) in the
case of Eurodollar Loans, the length of the Interest Period(s) therefor, and
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.12. Each
Borrowing shall be in an aggregate principal amount not less than the lesser of
(i) (A) with respect to Eurodollar Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof, and (B) with respect to Alternate Base Rate Loans,
$500,000 or a whole multiple of $100,000 in excess thereof, and (ii) the then
unused Commitments. Upon receipt of such notice, the Administrative Agent shall
promptly notify each Lender thereof. Each Lender will make the amount of its pro
rata share of each Borrowing available to the Administrative Agent for the
account of the Borrower in accordance with Section 2.12. The proceeds of each
such Borrowing of Revolving Loans will be made available to the Borrower by the
Administrative Agent in accordance with Section 2.12.

2.04 Commitment Fees and LC Fees.

(a) Subject to Section 2.04(c), the Borrower agrees to pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Commitment Fee from the Effective Date to, but not including, the
Maturity Date or such earlier date upon which the Commitments shall terminate or
be reduced to zero as provided herein, computed at the Commitment Fee Rate times
the actual daily amount by which the aggregate Commitments of all Lenders
exceeds the aggregate Credit Exposure of all Lenders (but excluding any
Swingline Loans) (the “Commitment Fee”).

 

21



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same rate as the Eurodollar Margin on the
average daily amount of such Lender’s LC Exposure to the Borrower (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank for its own account
an issuing or fronting fee in the amount specified in the Fee Letter, payable on
the actual daily maximum amount available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit) (collectively, the “LC Fees”).

(c) If any Lender shall become a Defaulting Lender, then, notwithstanding
Section 2.04(a) and Section 2.04(b) and without prejudicing any right or remedy
that the Borrower may have with respect to, on account of, arising from or
relating to any event pursuant to which such Lender shall be a Defaulting
Lender, no Commitment Fee or LC Fee shall accrue for the account of such Lender
from and after the date upon which such Lender shall have become a Defaulting
Lender until such time as such Lender is no longer a Defaulting Lender.

(d) Commitment Fees and LC Fees payable to any Lender or the Issuing Bank shall
be payable quarterly in arrears on the last day of each March, June, September
and December, commencing on June 30, 2010, and on the Maturity Date with respect
to such Lender and the Issuing Bank or, with respect to Commitment Fees, on such
earlier date as the Commitments shall terminate or be reduced to zero as
provided herein. All accrued Commitment Fees and LC Fees payable to any Lender
or the Issuing Bank which are not paid on or before the Maturity Date with
respect to such Lender or the Issuing Bank shall be due and payable on demand.

(e) The Borrower shall pay to Wells Fargo Securities, Inc. and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

2.05 Letters of Credit.

(a) Subject to the terms and conditions set forth herein, the Borrower may
request the issuance of Letters of Credit for its own account or the account of
any other Person, in a form reasonably acceptable to the Administrative Agent
and the Issuing Bank, at any time and from time to time prior to the Revolving
Commitment Termination Date; provided that the Issuing Bank shall not be
obligated to issue any Letter of Credit (i) that would result in the aggregate
undrawn or drawn and unreimbursed amount of Letters of Credit outstanding issued
by the Issuing Bank to exceed the LC Issuance Limit or (ii) at any time a Lender
is a Defaulting Lender, unless the Issuing Bank has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the Issuing Bank (in
its sole discretion) with the Borrower or such Lender to eliminate the Issuing
Bank’s actual or potential Fronting Exposure (after giving effect to
Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other LC Exposure as to which the Issuing Bank has actual or potential Fronting
Exposure, as it may elect in its sole discretion. In the event of (i) any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of Letter of Credit Application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, or (ii) any terms and conditions
supplemental to the terms and conditions of this Agreement contained in any such
form of Letter of Credit Application or such other agreement, in each case, the
terms and conditions of this Agreement shall control and such supplemental terms
and conditions shall be ignored.

 

22



--------------------------------------------------------------------------------

(b) To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
(including by overnight courier) or send by facsimile (or transmit by electronic
transmission, if arrangements for doing so have been approved by the Issuing
Bank) to the appropriate Issuing Bank and the Administrative Agent (reasonably
in advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
Section 2.05(c)), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the Borrower also shall submit a Letter of Credit Application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit,
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension and the continuation of a
Letter of Credit hereunder by the deemed issuance thereof hereunder (i) the LC
Exposure shall not exceed the unused Commitments of all Lenders, (ii) the Credit
Exposure shall not exceed the total Commitments, and (iii) the requested Letter
of Credit shall not result in the Issuing Bank having outstanding Letters of
Credit in an aggregate undrawn or drawn and unreimbursed amount in excess of the
Issuing Bank’s LC Issuance Limit; provided that the Issuing Bank shall not
issue, amend, renew or extend any Letter of Credit if the Issuing Bank shall
have received written notice (which has not been rescinded) from the
Administrative Agent or any Lender that any applicable condition precedent to
the issuance, amendment, renewal or extension of such Letter of Credit has not
been satisfied at the requested time of issuance, amendment, renewal or
extension of such Letter of Credit.

(c) Each Letter of Credit shall be denominated in Dollars and shall expire at or
prior to the close of business on the date selected by the Borrower, which shall
not be later than the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension), and (ii) the date that is
five Business Days prior to the Maturity Date; provided that a Letter of Credit
may expire after the Maturity Date if the Borrower provides to the Issuing Bank
at any time on or prior to the date that is five Business Days prior to the
Maturity Date, an amount of Cash Collateral equal to the LC Exposure of such
Letter of Credit as of such date plus any accrued and unpaid interest thereon.

(d) By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
Issuing Bank or the Lenders, the Issuing Bank hereby grants to each Lender, and
each such Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in Section 2.05(e), or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of an Event
of Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

23



--------------------------------------------------------------------------------

(e) If the Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, the Borrower shall reimburse such LC Disbursement in Dollars by paying
to the Administrative Agent an amount equal to such LC Disbursement not later
than 12:00 noon, New York City time, on (i) the Business Day that the Borrower
receives a notice of such LC Disbursement from the Administrative Agent, if such
notice is received prior to 10:00 a.m., New York City time, on the day of
receipt, or (ii) the Business Day immediately following the day that the
Borrower receives a notice of such LC Disbursement from the Administrative
Agent, if such notice is not received prior to such time on the day of receipt;
provided that, with respect to any such payment owing by the Borrower prior to
the Revolving Commitment Termination Date, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 (or Section 2.15 in the case of a Swingline Loan) that such payment
be financed with an Alternate Base Rate Loan or a Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Borrowing.
If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.12 with respect to Loans
made by such Lender (and Section 2.12 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by the Administrative Agent from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that the
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then to such Lenders and the Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

(f) To the extent permitted by law, the Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.05(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.05(f), constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations hereunder.
To the extent permitted by law, none of the Administrative Agent, the Lenders,
or the Issuing Bank, or any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. To the extent
permitted by law, the parties hereto expressly agree that, in the absence of
gross negligence or willful misconduct on

 

24



--------------------------------------------------------------------------------

the part of the Issuing Bank, the Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) The Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
The Issuing Bank shall promptly notify the Administrative Agent and the Borrower
by telephone (confirmed by facsimile) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such LC Disbursement.

(h) If the Issuing Bank shall make any LC Disbursement, then, unless the
Borrower shall reimburse such LC Disbursement in full on the date specified in
Section 2.05(e), the unpaid amount thereof shall bear interest, for each day
from and including the date such reimbursement is due pursuant to
Section 2.05(e) to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Alternate Base Rate Loans
(including the Base Rate Margin); provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to Section 2.05(e), then the
provisions of Section 2.10(a) pertaining to interest payable on overdue
principal shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to Section 2.05(e) to reimburse
the Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) The Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank. From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter, and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor. After the replacement of the
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of the Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

(j) (i) If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower receives notice from the Majority Lenders or, if the
maturity of the Loans has been accelerated, from the Administrative Agent or the
Majority Lenders, demanding the deposit of Cash Collateral pursuant to this
paragraph, (ii) on the Business Day that the Borrower receives notice from
either the Administrative Agent acting alone or the Majority Lenders demanding
deposit of Cash Collateral pursuant to Section 2.08(b) (or, if such notice is
received on a day other than a Business Day, on the next Business Day following
receipt of such notice), and (iii) at any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, the
Issuing Bank or the Swingline Lender with respect to any Fronting Exposure, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash (in the applicable currency) equal to the LC Exposure (or such Fronting
Exposure) as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such Cash Collateral shall become effective
immediately, and such deposit shall become immediately due and

 

25



--------------------------------------------------------------------------------

payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in Section 8.01(h)(i) or
(ii). The Borrower hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank and the Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made in
certificates of deposits of the Administrative Agent or securities backed by the
full faith and credit of the United States of America, at the option of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Monies in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements (or
repayment of Swingline Loans) for which it has not been reimbursed (or which
have not been repaid) and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure (or such Fronting Exposure) at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of the Majority Lenders),
be applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of Cash Collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within two Business Days
after all Events of Default have been cured or waived.

2.06 Reduction or Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Revolving Commitment Termination Date. The
Borrower shall have the right, upon not less than two Business Days’ written
notice to the Administrative Agent, to terminate the Commitments or, from time
to time, reduce the amount of the Commitments; provided, however, that the
Borrower shall not terminate or reduce any Commitment if, after giving effect to
any concurrent repayment of the Loans in accordance with Section 2.07 and
Section 2.08, the total Credit Exposure of the Lenders would exceed the sum of
total Commitments. Any reduction shall be accompanied by prepayment of the Loans
to the extent, if any, that the total Credit Exposure of the Lenders then
outstanding exceeds the sum of the total Commitments as then reduced. Any
termination of the Commitments shall be accompanied by prepayment in full of the
Loans then outstanding and the payment of any unpaid fees then accrued
hereunder. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender thereof. Any partial reduction shall be in an amount of
$5,000,000 or a whole multiple thereof and shall reduce permanently the total
amount of the Commitments, together with a corresponding reduction in the
aggregate amount of each Lender’s applicable Commitment. The Commitments, once
terminated or reduced, may not be reinstated. Each reduction of the Commitments
shall be made ratably among the Lenders in accordance with their Commitments
(except for in connection with the termination of this Agreement as to any
Lender pursuant to Section 10.15).

2.07 Optional Prepayments.

(a) The Borrower may, at its option, as provided in this Section 2.07, at any
time and from time to time prepay the Loans, in whole or in part, upon written
notice to the Administrative Agent (and, in the case of prepayments of Swingline
Loans, the Swingline Lender), specifying (i) the date and amount of prepayment,
and (ii) the respective amounts to be prepaid in respect of such Loans. Upon
receipt of such prepayment notice, the Administrative Agent shall promptly
notify each Lender thereof. The payment amount specified in such notice shall be
due and payable on the date specified. All prepayments pursuant to this
Section 2.07 shall include accrued interest on the amount prepaid to the date of
prepayment and, in the case of prepayments of Eurodollar Loans, any amounts
payable pursuant to Section 3.05. The Loans shall also be subject to prepayment
as provided in Section 2.06, Section 2.08 and Section 10.15.

 

26



--------------------------------------------------------------------------------

(b) Partial optional prepayments pursuant to this Section 2.07 shall be in an
aggregate principal amount of (i) with respect to Eurodollar Loans, $5,000,000
or any whole multiple of $1,000,000 in excess thereof and (ii) with respect to
Alternate Base Rate Loans, $500,000 or any whole multiple of $100,000 in excess
thereof. All prepayments of Loans pursuant to this Section 2.07 shall be without
the payment by the Borrower of any premium or penalty except for amounts payable
pursuant to Section 3.05.

2.08 Mandatory Prepayments.

(a) If at any time the total Credit Exposures of the Lenders exceeds the sum of
the total Commitments, the Borrower shall prepay the Loans owing by it to such
Lenders in an amount equal to such excess. Each prepayment of Loans pursuant to
this Section 2.08 shall be accompanied by payment of accrued interest on the
amount prepaid to the date of prepayment and, in the case of prepayments of
Eurodollar Loans, any amounts payable pursuant to Section 3.05.

(b) If, after all Loans have been prepaid pursuant to this Section 2.08, any
such excess remains as a result of LC Exposure, the Borrower shall provide Cash
Collateral to cover any such excess caused by LC Exposure.

2.09 Commitment Increases.

(a) So long as no Default or Event of Default has occurred and is continuing,
the Borrower may request from time to time, that the aggregate amount of the
Lenders’ Commitments be increased (each a “Commitment Increase”) by delivering a
Notice of Commitment Increase; provided, however, that:

(i) no Lender’s Commitment may ever be increased without its prior written
consent;

(ii) any Notice of Commitment Increase must be given no later than three
Business Days prior to the Revolving Commitment Termination Date;

(iii) the effective date of any Commitment Increase (the “Commitment Increase
Effective Date”) shall be no earlier than three Business Days after receipt by
the Administrative Agent of such Notice of Commitment Increase;

(iv) the amount of any Commitment Increase must be at least $10,000,000;

(v) any new Lender shall have received such customary legal opinions (or written
consents permitting such new Lender to rely upon the legal opinions delivered to
Lenders on the Closing Date by the authors thereof) as such new Lender may
reasonably request; and

(vi) after giving effect to any requested Commitment Increase, the aggregate
amount of the Commitments shall not exceed $450,000,000.

 

27



--------------------------------------------------------------------------------

(b) On each Commitment Increase Effective Date, so long as no Default or Event
of Default has occurred and is continuing, each of the conditions set forth in
Section 7.02 are satisfied as of such Commitment Increase Effective Date and no
Material Adverse Change shall exist as of such date, each Commitment Increase
shall become effective on its Commitment Increase Effective Date and upon such
effectiveness:

(i) the Administrative Agent shall record in the Register each CI Lender’s
information, if necessary, as provided in the Notice of Commitment Increase and
pursuant to an Administrative Questionnaire that shall be completed and
delivered by each CI Lender to the Administrative Agent on or before the
Commitment Increase Effective Date;

(ii) the Administrative Agent shall distribute to each Lender (including each CI
Lender) a copy of the Annex I attached to the Notice of Commitment Increase
relating to such Commitment Increase;

(iii) each CI Lender identified on the Notice of Commitment Increase for such
Commitment Increase shall be a “Lender” for all purposes under this Agreement;

(iv) to the extent there are Revolving Loans outstanding as of such date:

(A) each CI Lender shall, by wire transfer of immediately available funds,
deliver to the Administrative Agent such CI Lender’s New Funds Amount for the
applicable Commitment Increase Effective Date, which amount, for each such CI
Lender, shall constitute Revolving Loans made by such CI Lender to the Borrower
pursuant to this Agreement on such Commitment Increase Effective Date; and

(B) the Administrative Agent shall, by wire transfer of immediately available
funds, pay to each then Reducing Percentage Lender its Reduction Amount for such
Commitment Increase Effective Date, which amount, for each such Reducing
Percentage Lender, shall constitute a prepayment by the Borrower pursuant to
Section 2.07, ratably in accordance with the respective principal amounts
thereof, of the principal amounts of all then outstanding Revolving Loans of
such Reducing Percentage Lender; and

(c) To the extent there is any Letter of Credit outstanding as of such
Commitment Increase Effective Date, each CI Lender shall be deemed to have
acquired, and each Reducing Percentage Lender shall be deemed to have
transferred, such portions of the existing participations in such Letter of
Credit as shall cause the participations therein of all Lenders to be pro rata
in accordance with the Applicable Percentages of all Lenders on such Commitment
Increase Effective Date (after giving effect to the Commitment Increases of all
Lenders).

2.10 Interest.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto on the unpaid Principal Amount thereof at a rate per
annum equal to the LIBO Rate for such Interest Period plus the Eurodollar Margin
for such day. Each Alternate Base Rate Loan shall bear interest on the unpaid
Principal Amount thereof at a fluctuating rate per annum equal to the Alternate
Base Rate plus the Base Rate Margin. Each Swingline Loan shall bear interest on
the unpaid Principal Amount of such Loan at a rate per annum equal to the
Alternate Base Rate plus the Base Rate Margin. Upon the occurrence and
continuance of any Event of Default occurring pursuant to Section 8.01(h)(i) or
(ii), all Loans outstanding shall automatically bear interest (and all LC Fees
shall accrue) (in each case as well after as before judgment), at a rate per
annum which is one percent (1%) above the rate which would otherwise be
applicable to such Loan (or such LC Fee) pursuant to whichever of the three
preceding sentences shall apply (the “Post-Default Rate”) until paid in full.
Upon the occurrence and continuance of any Event of Default occurring pursuant
to Section 8.01(a), such overdue amount shall automatically bear interest (as
well after as before judgment), at the Post-Default Rate. Upon the occurrence
and continuance of any other Event of Default other than those listed in the
previous two sentences, all Loans outstanding shall bear interest (and all LC
Fees shall accrue) (in each case as well after as before judgment), at the
Post-Default Rate upon the written election of the Majority Lenders. Interest
shall be payable in arrears on each Interest Payment Date; provided, however,
that interest payable on overdue principal shall be payable on demand.

 

28



--------------------------------------------------------------------------------

(b) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Loan, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to continue such Borrowing to a different Type or to continue such
Borrowing for an additional Interest Period (and elect Interest Periods
therefor), all as provided in this Section 2.10; provided, after giving effect
to all Borrowings, all conversions of Loans from one Type to the other, and all
continuations of Loans as the same Type, there shall not be more than ten
Interest Periods in effect with respect to Loans. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall then and thereafter be considered a separate Borrowing. This
Section 2.10(b), as it refers to Types of Loans, shall not apply to Swingline
Loans, which may only be made as Base Rate Loans and may not be converted or
continued.

(c) To make an election pursuant to this Section 2.10, the Borrower shall notify
the Administrative Agent of such election (the “Interest Election Request”) by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery (including overnight courier), facsimile or e-mail
electronic transmission to the Administrative Agent of a written Interest
Election Request, substantially in the form of Exhibit A-2 attached hereto or
such other form as may be approved by the Administrative Agent, signed by the
Borrower.

(d) Each telephonic and written Interest Election Request shall identify the
Borrower and specify the following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an Alternate Base Rate Borrowing
or a Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

(e) If any such Interest Election Request requests a Eurodollar Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(f) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s obligation with respect to each resulting Borrowing.

 

29



--------------------------------------------------------------------------------

(g) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Loan prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be continued as an Alternate Base Rate
Loan. Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Majority Lenders, so notifies the Borrower, then, so long as such Event of
Default is continuing (i) no outstanding Borrowing may be continued as a
Eurodollar Loan, and (ii) unless repaid, each Eurodollar Loan shall be continued
as an Alternate Base Rate Loan at the end of the Interest Period applicable
thereto.

2.11 Computation of Interest and Fees.

(a) Interest on Alternate Base Rate Loans, Swingline Loans and fees shall be
calculated on the basis of a 365- (or 366- as the case may be) day year for the
actual days elapsed. Interest on Eurodollar Loans shall be calculated on the
basis of a 360-day year for the actual days elapsed. The Administrative Agent
shall notify the Borrower and the Lenders of each determination of a LIBO Rate
and of the interest rate applicable to each Swingline Loan. Any change in the
interest rate resulting from a change in the Alternate Base Rate shall become
effective as of the opening of business on the day on which such change in the
applicable rate shall become effective. The Administrative Agent shall notify
the Borrower and the Lenders of the effective date and the amount of each such
change in the Alternate Base Rate.

(b) The Administrative Agent shall, at the request of the Borrower, deliver to
the Borrower a statement showing the computations used by the Administrative
Agent in determining any interest rate pursuant to Section 2.11(a).

2.12 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
Borrowing Date thereof by wire transfer of immediately available funds by 12:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.15. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
Alternate Base Rate Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.12(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then each such Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the cost incurred by the Administrative Agent for making such
Lender’s share of such Borrowing and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, or
(ii) in the case of the Borrower, the interest rate applicable to Alternate Base
Rate Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

30



--------------------------------------------------------------------------------

2.13 Pro Rata Treatment and Payments.

(a) Each Borrowing by the Borrower from the Lenders, each payment (including
each prepayment) by the Borrower on account of the principal of and interest on
the Loans and on account of any fees hereunder, any reimbursement of LC
Disbursements, and any reduction of the Commitments of the Lenders hereunder
shall be made pro rata according to the Commitments, except that (i) payments or
prepayments, and offsets against or reductions from the amount of payments and
prepayments, in each case, specifically for the account of a particular Lender
under the terms of Section 2.04, Section 2.09(b), Section 2.15, Section 3.01,
Section 3.02, Section 3.04, Section 3.05, Section 10.04 or Section 10.15 shall
be made for the account of such Lender (or the Swingline Lender in the case of
Section 2.15), and (ii) if any Lender shall become a Defaulting Lender, from and
after the date upon which such Lender shall have become a Defaulting Lender, any
payment made on account of principal of or interest on the Loans shall be
applied, first for the account of the Lenders other than the Defaulting Lender,
pro rata according to the Commitments of such Lenders, until the principal of
and interest on the Loans of such Lenders shall have been paid in full and,
second for the account of such Defaulting Lender, provided that the application
of such payments in accordance with this clause (ii) shall not constitute an
Event of Default or a Default, and no payment of principal of or interest on the
Loans of such Defaulting Lender shall be considered to be overdue for purposes
of Section 2.10(a), if, had such payments been applied without regard to this
clause (ii), no such Event of Default or Default would have occurred and no such
payment of principal of or interest on the Loans of such Defaulting Lender would
have been overdue. All payments (including prepayments) to be made by the
Borrower on account of principal, interest, reimbursement of LC Disbursements
and fees shall be made in immediately available funds without setoff or
counterclaim and shall be made to the Administrative Agent on behalf of the
Lenders (or on behalf of the Issuing Bank or the Swingline Lender, as the case
may be) at the Administrative Agent’s office as notified to the Borrower from
time to time at least five Business Days before any change in such office. On
the date of this Agreement, the office of the Administrative Agent is located at
Wells Fargo Bank, National Association, Houston Energy Group, 1000 Louisiana
Street, 9th Floor, Houston, TX 77002, Attention of Will Rogers, Phone No.:
(713) 319-1362, Facsimile No.: (713) 739-1087. The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received. Reimbursement of all LC Disbursements shall be made as required by
Section 2.05(e).

(b) If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month in which event such payment
shall be made on the immediately preceding Business Day.

(c) Except as provided in Section 2.04(d), Section 2.09(b), Section 3.01,
Section 3.02, Section 3.04, Section 3.05, Section 10.04, Section 10.15, and this
Section 2.13, if any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender (other than, in the case of
Swingline Loans, the Swingline Lender), then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements with respect to the Loans and LC Exposure
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise

 

31



--------------------------------------------------------------------------------

thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
cost incurred by the Administrative Agent for making such distributed amount and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d), Section 2.05(e), Section 2.09(b), Section 2.12(b)
or Section 2.13(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

2.14 Extension of Maturity Date.

(a) Not earlier than 60 days prior to, nor later than 45 days prior to July 1,
2011 and July 1 2012 (each, an “Anniversary Date”), the Borrower may, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
request a one-year extension of the Maturity Date. Within 30 days of delivery of
such notice, each Lender shall notify the Administrative Agent whether or not it
consents to such extension (which consent may be given or withheld in such
Lender’s sole and absolute discretion). Any Lender not responding within the
above time period shall be deemed not to have consented to such extension. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
Lenders’ responses.

(b) The Maturity Date shall be extended if one or more Lenders (the “Consenting
Lenders”) have consented thereto. If so extended, the Maturity Date, as to the
Consenting Lenders, shall be extended to the date which is one year after the
Maturity Date then in effect, effective as of the date the Administrative Agent
has received the documents required to be delivered by Section 2.14(c)(iii) (the
“Extension Effective Date”). The Administrative Agent and the Borrower shall
promptly confirm to the Lenders such extension and the Extension Effective Date.

 

32



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, the extension of the Maturity Date pursuant
to this Section 2.14 shall not be effective with respect to any Lender unless:

(i) on the Extension Effective Date, no Default shall have occurred and be
continuing, and no Default shall occur, as a result of such extension;

(ii) on and as of the Extension Effective Date, the representations and
warranties contained in this Agreement are true and correct both before and
after giving effect to the extension, as though made on and as of such date (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date); and

(iii) the Borrower shall deliver to the Administrative Agent (A) copies of
corporate resolutions certified by the Secretary or Assistant Secretary of the
Borrower, or such other evidence as may be satisfactory to the Administrative
Agent, demonstrating that the Borrower’s incurrence of indebtedness hereunder
with a Maturity Date as extended pursuant to this Section 2.14 has been duly
authorized by all necessary corporate action and (B) a certificate signed by a
Responsible Officer dated as of the Extension Effective Date certifying that
(1) before and after giving effect to such extension, the representations and
warranties contained in Article V (excluding the representation and warranty set
forth in Section 5.06(c) of this Agreement) and the other Loan Documents made by
it are true and correct in all material respects on and as of the Extension
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections
(a) and (b) of Section 5.06 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.02, (2) before and after giving effect to such extension no Default
exists or will exist, and (3) no event has occurred since the date of the most
recent audited financial statements of the Borrower delivered pursuant to
Section 6.02(a) and (b) that has had, or could reasonably be expected to have, a
Material Adverse Effect.

(d) If any Lender does not consent to the extension of the Maturity Date as
provided in this Section 2.14 (a “Declining Lender”), the Borrower shall have
the right to replace such Lender in accordance with Section 10.15.

(e) The Borrower shall pay any Loans outstanding on the Maturity Date (prior to
giving effect to any extension) as to any non-extending Lenders (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep outstanding Loans ratable with any revised and new Pro Rata Shares of all
the Lenders extending such Maturity Date (after giving effect to such
extension).

(f) This Section 2.14 shall supersede any provisions in Section 2.07 or 10.01 to
the contrary.

2.15 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Revolving Period, in an aggregate principal amount at any time outstanding that
will not result in (i) the aggregate principal amount of outstanding Swingline
Loans exceeding $25,000,000 or (ii) the total Credit Exposures exceeding the
total Commitments; provided that the Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

 

33



--------------------------------------------------------------------------------

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by facsimile or e-mail electronic
transmission), substantially in the form of Exhibit A-1 attached hereto or such
other form as may be approved by the Swingline Lender, executed by the
Borrower), not later than 2:00 p.m. (or 12:00 p.m. in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e)), New York City time, on the day of a proposed Swingline Loan.
Each such notice shall be irrevocable and shall specify the Borrower, the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit account of the Borrower with the Swingline Lender by 3:00 p.m
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the Issuing Bank
by 1:00 p.m.), New York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.12 with respect to Loans made by such Lender (and Section 2.12 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

(d) At any time that there shall exist a Defaulting Lender, the Borrower shall
deliver to the Administrative Agent Cash Collateral to secure any Fronting
Exposure as may be required pursuant to Section 2.05(j)(iii) hereof.

 

34



--------------------------------------------------------------------------------

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the Issuing Bank or Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the Issuing Bank or Swingline Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swingline Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Bank or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or LC Disbursements were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and LC Disbursements owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LC Disbursements owed to, that Defaulting Lender.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees. That Defaulting Lender shall not be entitled to receive any
Commitment Fees or LC Fees for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to Sections
2.05 and 2.15, the “Applicable Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists;

 

35



--------------------------------------------------------------------------------

and (ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swingline Loans shall
not exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the Revolving Credit Exposure of that
non-Defaulting Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and the Issuing Bank agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the Administrative Agent, Lender or Issuing Bank, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

36



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Administrative Agent, each Lender and the
Issuing Bank, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) withheld or deducted by
the Borrower or the Administrative Agent or paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were properly imposed or asserted by
the relevant Governmental Authority. The Borrower shall also, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender or the
Issuing Bank for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the Issuing Bank shall, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the Issuing Bank, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the Issuing Bank, as the case may be, to the
Borrower or the Administrative Agent pursuant to subsection (e). Each Lender and
the Issuing Bank hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the Issuing Bank, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).

(iii) The agreements in clauses (i) and (ii) of this Section 3.01(c) shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender or the Issuing Bank,
the termination of the Commitments and the repayment, satisfaction or discharge
of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

37



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent whenever a lapse in time or
change in circumstances renders such forms, certificates or other evidence
obsolete or inaccurate in any material respect), whichever of the following is
applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate showing
that such Foreign Lender is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (y) executed
originals of Internal Revenue Service Form W-8BEN, or

 

38



--------------------------------------------------------------------------------

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
necessary to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made.

In addition, each Foreign Lender shall (and shall cause other persons acting on
its behalf to) take any reasonable action (including entering into an agreement
with the Internal Revenue Service) to comply with any information gathering and
reporting requirements, in each case, that are required to obtain the maximum
available exemption from United States federal withholding taxes under FATCA
with respect to payments received by or on behalf of such Foreign Lender.

(iii) Each Lender and Issuing Bank shall promptly (A) notify the Borrower and
the Administrative Agent of any change in circumstances which would change any
claimed Tax exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(iv) The Borrower shall not be required to pay any Taxes or Other Taxes pursuant
to this Section 3.01 in respect of United States federal income taxes if the
obligation to withhold with respect to such Taxes or Other Taxes results from,
or would not have occurred but for, the failure of any Foreign Lender or Foreign
Participant to deliver the forms described in this Section 3.01(e) in the manner
and at the times specified in such paragraphs; provided, however, that the
Borrower shall be required to pay any Taxes or Other Taxes resulting from a
Change in Law (or interpretation thereof) that becomes effective after the date
hereof, subject to Section 3.04(d). A Foreign Lender shall not be required to
deliver any form or statement pursuant to this Section 3.01(e) that such Foreign
Lender is not legally able to deliver.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Issuing Bank, or have any obligation to pay
to any Lender or the Issuing Bank, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the Issuing Bank, as the case may
be. If the Administrative Agent, any Lender or the Issuing Bank determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the Issuing Bank, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
Issuing Bank in the event the Administrative Agent, such Lender or the Issuing
Bank is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or the Issuing Bank to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

 

39



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Loans, or
to determine or charge interest rates based upon the LIBO Rate, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurodollar Loans or to convert
Alternate Base Rate Loans to Eurodollar Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Loans of
such Lender to Alternate Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurodollar Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted. Each Lender agrees to designate a different Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.

3.03 Inability to Determine Rates. If the Majority Lenders determine that for
any reason adequate and reasonable means do not exist for determining the LIBO
Rate for any requested Interest Period with respect to a proposed Eurodollar
Loan, or that the LIBO Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurodollar Loans shall be suspended until the Administrative Agent
(upon the instruction of the Majority Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of
Alternate Base Rate Loans in the amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans.

(a) Subject to Section 3.04(d), if any Lender determines that as a result of the
introduction of or any change in or in the interpretation of any Law by any
Governmental Authority, or such Lender’s compliance therewith, there shall be
any increase in the cost to such Lender of agreeing to make or making, funding
or maintaining Eurodollar Loans or (as the case may be) issuing or participating
in Letters of Credit, or a reduction in the amount received or receivable by
such Lender in connection with any of the foregoing (excluding for purposes of
this subsection (a) any such increased costs or reduction in amount resulting
from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements contemplated by
Section 3.04(c)), then from time to time upon demand of such Lender (with a copy
of such demand to the Administrative Agent), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.

(b) Subject to Section 3.04(d), if any Lender determines that the introduction
of any Law regarding capital adequacy or any change therein or in the
interpretation thereof by any Governmental Authority, or compliance by such
Lender (or its Lending Office) therewith, has the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction.

 

40



--------------------------------------------------------------------------------

(c) Subject to Section 3.04(d), the Borrower shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 15 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 15 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 15 days from receipt of such
notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to the foregoing provisions of this Section 3.04 shall not constitute a waiver
of such Lender’s right to demand such compensation, provided that the Borrower
shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof). Additionally, if any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been compensated by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to
Section 3.04(a), then such Lender shall pay over such refund to the Borrower
(but only to the extent of compensation payments made, or additional amounts
paid, by the Borrower under Section 3.04(a) with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of such Lender, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Lender in the event such Lender is
required to repay such refund to such Governmental Authority. This
Section 3.04(d) shall not be construed to require any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than
an Alternate Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Alternate Base Rate Loan on the date or in the amount notified by the
Borrower; or

(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.15;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

41



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the LIBO Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Loan was in fact so
funded.

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

(b) Upon any Lender’s making a claim for compensation under Section 3.01 or 3.04
or if the Borrower is required to pay any amount for the account of any Lender
or Issuing Bank pursuant to Section 3.01, the Borrower may replace such Lender
in accordance with Section 10.15.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Obligation to Extend Credit. The initial obligations
of the Lenders and the Issuing Bank to make the initial Extension of Credit
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 10.01) (as used in
this Section 4.01 and following Section 4.02, “Extension of Credit” means the
making of any Loan or the issuance of any Letter of Credit):

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or delivered by e-mail electronic transmission in
portable document format (pdf) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Effective Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is validly existing and in good
standing in the jurisdiction of its incorporation;

 

42



--------------------------------------------------------------------------------

(v) a favorable opinion of Thomas Jepperson, General Counsel for Questar
Corporation, and a favorable opinion of Latham & Watkins LLP, each such opinion
to be addressed to the Administrative Agent and each Lender, as to the matters
set forth in Exhibit E and such other matters concerning the Loan Parties and
the Loan Documents as the Majority Lenders may reasonably request;

(vi) a certificate of a Responsible Officer of the Borrower either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by the Borrower and the validity against the
Borrower of the Loan Documents, and such consents, licenses and approvals shall
be in full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and 4.02(b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(C) that the Borrower is solvent, (D) calendar year 2010-2012 projections
prepared by management of balance sheets, income statements and cashflow
statements of the Borrower and its subsidiaries, and (E) if the QEP Spinoff is
closed contemporaneously herewith, a pro forma balance sheet of the Borrower and
its Subsidiaries as of March 31, 2010, giving pro forma effect to the QEP
Spinoff;

(viii) evidence that on the Effective Date all amounts owed by the Borrower
under the Existing Credit Agreements are being repaid and all commitments of the
lenders thereunder are being terminated before or concurrently with the
execution and delivery of this Agreement by all parties hereto; and

(ix) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the Issuing Bank, the Swingline Lender or the Majority
Lenders reasonably may require.

(b) The Administrative Agent shall be reasonably satisfied with the pro forma
capital and ownership structure of Borrower and its Subsidiaries, intercompany
loans among the Borrower and its Subsidiaries, and any flow of funds statement
delivered in connection with the closing of the transactions contemplated by
this Agreement.

(c) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all expenses (including, without
limitation, Attorney Costs) required to be reimbursed or paid by the Borrower
hereunder.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

 

43



--------------------------------------------------------------------------------

4.02 Conditions to all Extensions of Credit. The obligation of each Lender to
honor any Borrowing Request (other than an Interest Election Request requesting
only the conversion of Loans from one Type to another or the continuation of
Eurodollar Loans), the Issuing Bank to amend, renew or extend any Letter of
Credit, or the Swingline Lender to make a Swingline Loan, is subject to the
following conditions precedent:

(a) The representations and warranties of the Borrower contained in Article V
(excluding the representation and warranty set forth in Section 5.06(c) of this
Agreement) or any other Loan Document, or which are contained in any document
furnished by the Borrower to the Administrative Agent or the Lenders under or in
connection with this Agreement (excluding the representation and warranty set
forth in Section 5.06(c) of this Agreement), shall be true and correct on and as
of the date of such Extension of Credit, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02(a) the representations and warranties contained in
subsections (a) and (b) of Section 5.06 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.02.

(b) No Default shall exist, or would result from such proposed Extension of
Credit.

(c) The Administrative Agent and, if applicable, the Issuing Bank or the
Swingline Lender shall have received a Borrowing Request or request for issuance
of a Letter of Credit or making of a Swingline Loan in accordance with the
requirements hereof.

Each Borrowing Request or request for issuance of a Letter of Credit or making
of a Swingline Loan (other than an Interest Election Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Loans)
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a) and (b) have been satisfied on
and as of the date of the applicable Extension of Credit.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

To confirm each Lender’s understanding concerning Loan Parties and Loan Parties’
businesses, properties and obligations and to induce each Lender to enter into
this Agreement and to extend credit hereunder, the Borrower represents and
warrants to the Administrative Agent and each Lender that:

5.01 No Default. No event has occurred and is continuing which constitutes a
Default.

5.02 Organization and Good Standing. Each Loan Party is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
organization, having all powers required to carry on its business and enter into
and carry out the transactions contemplated hereby. Each Loan Party is duly
qualified, in good standing, and authorized to do business in all other
jurisdictions within the United States wherein the character of the properties
owned or held by it or the nature of the business transacted by it makes such
qualification necessary, except as would not, individually or in the aggregate,
have a Material Adverse Effect. Each Loan Party has taken all actions and
procedures customarily taken in order to enter, for the purpose of conducting
business or owning property, each jurisdiction outside the United States wherein
the character of the properties owned or held by it or the nature of the
business transacted by it makes such actions and procedures desirable, except as
would not, individually or in the aggregate, have a Material Adverse Effect.

5.03 Authorization. The Borrower has duly taken all action necessary to
authorize the execution and delivery by it of each Loan Document and to
authorize the consummation of the transactions contemplated thereby and the
performance of its obligations thereunder. The Borrower is duly authorized to
borrow funds hereunder.

 

44



--------------------------------------------------------------------------------

5.04 No Conflicts or Consents. The execution and delivery by the Borrower of the
Loan Documents, the performance by the Borrower of its obligations under such
Loan Documents, and the consummation of the transactions contemplated by the
various Loan Documents, do not and will not (a) conflict with any provision of
(i) any Law, (ii) the Organization Documents of the Borrower, or (iii) any
agreement, judgment, license, order or permit applicable to or binding upon any
Loan Party, (b) result in the acceleration of any Indebtedness owed by any Loan
Party, or (c) result in or require the creation of any Lien upon any assets or
properties of any Loan Party, except as expressly contemplated or permitted in
the Loan Documents. Except as expressly contemplated in the Loan Documents no
consent, approval, authorization or order of, and no notice to or filing with,
any Governmental Authority or third party is required in connection with the
execution, delivery or performance by any Loan Party of any Loan Document or to
consummate any transactions contemplated by the Loan Documents.

5.05 Enforceable Obligations. This Agreement is, and the other Loan Documents
when duly executed and delivered will be, legal, valid and binding obligations
of the Borrower, enforceable in accordance with their terms except as such
enforcement may be limited by bankruptcy, insolvency or similar Laws of general
application relating to the enforcement of creditors’ rights.

5.06 Audited Financial Statements.

(a) The Audited Financial Statements (i) fairly present the Borrower’s
consolidated financial position at the date thereof and the consolidated results
of the Borrower’s operations and the Borrower’s consolidated cash flows for the
respective periods thereof, and (ii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness. The Audited Financial Statements were prepared in accordance with
GAAP.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated March 31, 2010, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the Borrower’s consolidated financial
condition as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have, a Material Adverse Effect.

5.07 Other Obligations and Restrictions. No Loan Party has any outstanding
indebtedness, liabilities or obligations of any kind (including contingent
obligations, tax assessments, and unusual forward or long-term commitments)
which are, in the aggregate, material to the Borrower or material with respect
to the Borrower’s consolidated financial condition and not shown in the Audited
Financial Statements, the financial statements of the Borrower and its
Subsidiaries dated March 31, 2010, or disclosed on Schedule 5.07.

5.08 Full Disclosure. No certificate, statement or other information delivered
herewith or heretofore by any Loan Party to any Lender in connection with the
negotiation of this Agreement or in connection with any transaction contemplated
hereby contains any untrue statement of a material fact or omits to state any
material fact known to any Loan Party (other than industry-wide risks normally
associated with the types of businesses conducted by Loan Parties) necessary to
make the statements contained herein or therein not misleading as of the date
made or deemed made. There is no fact known to the Borrower

 

45



--------------------------------------------------------------------------------

(other than industry-wide risks normally associated with the types of businesses
conducted by Loan Parties) that has not been disclosed by the Borrower to each
Lender in writing which would reasonably be expected to have a Material Adverse
Effect.

5.09 Litigation. Except as disclosed in the Annual Report of the Borrower on
Form 10-K as of December 31, 2009 filed with the Securities and Exchange
Commission, there are no actions, suits or legal, equitable, arbitrative or
administrative proceedings pending, or to the knowledge of any Loan Party
threatened, against any Loan Party before any Governmental Authority which,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, and there are no outstanding judgments, injunctions,
writs, rulings or orders by any such Governmental Authority against any Loan
Party which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

5.10 Labor Disputes and Acts of God. Except as disclosed on Schedule 5.10,
neither the business nor the properties of any Loan Party has been affected by
any fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance), which, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

5.11 ERISA Plans and Liabilities. All currently existing Pension Plans are
listed on Schedule 5.11. Except as disclosed in the Audited Financial Statements
or on Schedule 5.11, no ERISA Event has occurred with respect to any Pension
Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects. No ERISA Affiliate is required to contribute to, or has incurred any
other absolute or contingent liability under Section 4201 or 4243 of ERISA in
respect of, any Multiemployer Plan. Except as set forth on Schedule 5.11, no
failure to meet the minimum funding standard of Section 412 of the Code exists
with respect to any Pension Plan, whether or not waived by the Secretary of the
Treasury or his delegate, and the current value of the accumulated benefit
obligation of each Pension Plan does not exceed the current value of the assets
of such Pension Plan available for the payment of such benefits by more than
$50,000,000.

5.12 Environmental and Other Laws. The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, except as
disclosed in the Annual Report of the Borrower on Form 10-K as of December 31,
2009 filed with the Securities and Exchange Commission, or on Schedule 5.12,
such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.13 Borrower’s Subsidiaries.

(a) As of the Effective Date, the Borrower does not have any Subsidiary or own
any stock in any other corporation or association except those listed on
Schedule 5.13 and except in cases where the Borrower owns less than 5% of the
outstanding capital stock of any such corporation. As of the Effective Date,
neither the Borrower nor any Loan Party is a member of any general or limited
partnership, limited liability company, joint venture formed under the laws of
the United States or any State thereof except those listed on Schedule 5.13 and
joint ventures or other relationships which are established pursuant to a
standard form operating agreement or similar agreement or which are partnerships
for purposes of federal income taxation only, which are not corporations or
partnerships (or subject to the Uniform Partnership Act) under applicable state
Law, and whose businesses are limited to the exploration, development and
operation of oil, gas or mineral properties, pipelines or gathering systems and
interests owned directly by the parties in such associations, joint ventures or
relationships. As of the Effective Date the Borrower owns, directly or
indirectly, the equity interests in each of its Subsidiaries which is indicated
on Schedule 5.13.

 

46



--------------------------------------------------------------------------------

(b) As of the Effective Date, the Borrower has no Unrestricted Subsidiaries.

5.14 Title to Properties; Licenses. Each Loan Party has good and defensible
title to all of its material properties and assets, free and clear of all Liens
other than Permitted Liens and of all impediments to the use of such properties
and assets in such Loan Party’s business. Each Loan Party possesses all
licenses, permits, franchises, patents, copyrights, trademarks and trade names,
and other intellectual property (or otherwise possesses the right to use such
intellectual property without violation of the rights of any other Person) which
are reasonably necessary to carry out its business as presently conducted and as
presently proposed to be conducted hereafter, and no Loan Party is in violation
in any material respect of the terms under which it possesses such intellectual
property or the right to use such intellectual property, except in each case as
would not, individually or in the aggregate, have a Material Adverse Effect.

5.15 Government Regulation.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provision of Section 7.01 or Section 7.09 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(g) will be margin stock.

(b) The Borrower and each other Loan Party owing Obligations is either exempt
from or not subject to regulation under the Energy Policy Act of 2005, the
Federal Power Act, the Investment Company Act of 1940 (as any of the preceding
acts have been amended) or any other Law which regulates the incurring by such
Person of Indebtedness.

5.16 Solvency. Upon giving effect to the issuance of the Notes, the execution of
the Loan Documents by the Borrower and the consummation of the transactions
contemplated hereby, the Borrower will be solvent (as such term is used in
applicable bankruptcy, liquidation, receivership, insolvency or similar Laws).

ARTICLE VI.

AFFIRMATIVE COVENANTS OF BORROWER

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and extend credit hereunder, the Borrower warrants, covenants and
agrees that until the full and final payment of the Obligations (other than
contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted), termination of the Commitments of all Lenders and of
the Issuing Bank, and termination of all Letters of Credit:

6.01 Payment and Performance. The Borrower will pay all amounts due under the
Loan Documents in accordance with the terms thereof and will observe, perform
and comply with every covenant, term and condition expressed or implied in the
Loan Documents. The Borrower will cause each other Loan Party to observe,
perform and comply with every such term, covenant and condition in any Loan
Document.

 

47



--------------------------------------------------------------------------------

6.02 Books, Financial Statements and Reports. Each Loan Party will at all times
maintain full and accurate books of account and records. The Borrower will
maintain and will cause its Subsidiaries to maintain a standard system of
accounting, will maintain its fiscal year, and will furnish (or provide
electronic access pursuant to the last paragraph of this Section 6.02) the
following statements and reports to Administrative Agent and each Lender at the
Borrower’s expense:

(a) Within five days after the date required to be delivered to the SEC, but no
later than 95 days after the end of each fiscal year, complete consolidated
financial statements of the Borrower together with all notes thereto, which
shall be prepared in reasonable detail in accordance with GAAP and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, together with an
unqualified opinion based on an audit using generally accepted auditing
standards, by Ernst & Young LLP or another independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, stating that such consolidated financial statements have
been so prepared. These financial statements shall contain a consolidated
balance sheet as of the end of such fiscal year and consolidated statements of
earnings, of cash flows, and of changes in shareholders’ equity for such fiscal
year, each setting forth in comparative form the corresponding figures for the
preceding fiscal year. On the date of delivery of such financial statements to
Administrative Agent and each Lender, the Borrower will furnish to
Administrative Agent and each Lender a Compliance Certificate signed by a
Responsible Officer of the Borrower, stating that such financial statements
fairly present the financial condition of the Borrower, stating that such Person
has reviewed the Loan Documents, containing all calculations required to be made
to show compliance or non-compliance with the provisions of Section 7.11, and
further stating that there is no condition or event at the end of such fiscal
year or at the time of such certificate which constitutes a Default or
specifying the nature and period of existence of any such condition or event.

(b) Within five days after the date required to be delivered to the SEC, but no
later than 50 days after the end of each fiscal quarter, the Borrower’s
consolidated balance sheet and income statement as of the end of such fiscal
quarter and a consolidated statement of cash flows for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter, all
in reasonable detail and prepared in accordance with GAAP, subject to changes
resulting from normal year-end adjustments. In addition, the Borrower will,
together with each such set of financial statements, furnish a Compliance
Certificate signed by a Responsible Officer of the Borrower stating that such
financial statements are accurate and complete (subject to normal year-end
adjustments), stating that such Person has reviewed the Loan Documents,
containing all calculations required to be made by the Borrower to show
compliance or noncompliance with the provisions of Section 7.11, and further
stating that there is no condition or event at the end of such fiscal quarter or
at the time of such certificate which constitutes a Default or specifying the
nature and period of existence of any such condition or event.

(c) Promptly upon their becoming available, the Borrower shall provide copies of
(or electronic access pursuant to the last paragraph of this Section 6.02 to)
all registration statements, periodic reports and other statements and schedules
filed by any Loan Party with any securities exchange, the SEC or any successor
Governmental Authority.

Documents required to be furnished or delivered pursuant to Section 6.02(a),
(b) or (c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website (including EDGAR), or whether
sponsored by the Administrative Agent); provided that the Borrower shall notify
(which may be by facsimile or

 

48



--------------------------------------------------------------------------------

electronic mail) the Administrative Agent of the posting of its annual Form
10-K, each quarterly Form 10-Q and any other material filing by the Borrower
with any securities exchange, the SEC or any successor Governmental Authority
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Sections 6.02(a) and (b) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

6.03 Other Information and Inspections. The Borrower will furnish to each Lender
any information which Administrative Agent or any Lender may from time to time
reasonably request concerning any covenant, provision or condition of the Loan
Documents or any matter in connection with Loan Parties’ businesses and
operations. The Borrower will permit, and will cause the other Loan Parties to
permit, representatives appointed by Administrative Agent (including independent
accountants, auditors, agents, attorneys, appraisers and any other Persons), to
visit (with reasonable prior written notice unless an Event of Default has
occurred and is continuing) and inspect during normal business hours any of the
Loan Parties properties, including its books of account, other books and
records, and any facilities or other business assets, and to make extra copies
therefrom and photocopies and photographs thereof, and to write down and record
any information such representatives obtain. The Borrower will permit, and will
cause the other Loan Parties to permit, Administrative Agent or any Lender or
its representatives to investigate and verify the accuracy of the information
furnished to Administrative Agent or any Lender in connection with the Loan
Documents and to discuss all such matters with its officers, employees and
representatives.

6.04 Notice of Material Events. The Borrower will promptly, and in any event
within five Business Days after Borrower’s knowledge thereof, notify the
Administrative Agent and each Lender in writing, stating that such notice is
being given pursuant to this Agreement, of:

(a) the occurrence of any event which has had or would reasonably be expected to
have a Material Adverse Effect,

 

49



--------------------------------------------------------------------------------

(b) the occurrence of any Default,

(c) the acceleration of the maturity of any Indebtedness owed by any Loan Party
having a principal balance of more than $35,000,000, or of any default by any
Loan Party under any indenture, mortgage, agreement, contract or other
instrument to which any of them is a party or by which any of them or any of
their properties is bound, if such default would have a Material Adverse Effect,

(d) the occurrence of any ERISA Event,

(e) any single claim of $35,000,000 or more, any notice of potential liability
under any Environmental Laws which would reasonably be expected to exceed such
amount, or any other material adverse claim asserted against any Loan Party or
with respect to any Loan Party’s properties,

(f) the filing of any suit or proceeding against any Loan Party in which an
adverse decision would have a Material Adverse Effect,

(g) any material change in the accounting or financial reporting practices of
the Borrower or its Subsidiaries; and

(h) any written announcement by Moody’s or S&P of any change or possible change
in Debt Rating.

Upon the occurrence of any of the foregoing matters set forth in clauses
(a) through (f), the Loan Parties will take all necessary or appropriate steps
to remedy promptly any such Material Adverse Effect, Default, acceleration,
default or ERISA Event, to protect against any such adverse claim, to defend any
such suit or proceeding, and to resolve all controversies on account of any of
the foregoing.

6.05 Maintenance of Properties. Each Loan Party will maintain, preserve,
protect, and keep all property used or useful in the conduct of its business in
good condition (ordinary wear and tear excepted) and in compliance with all
applicable Laws in all material respects, and will from time to time make all
repairs, renewals and replacements needed to enable the business and operations
carried on in connection therewith to be promptly and advantageously conducted
at all times in accordance with industry standards.

6.06 Maintenance of Existence and Qualifications. Each Loan Party will maintain
and preserve its existence and its rights and franchises in full force and
effect and will qualify to do business in all states or jurisdictions where
required by applicable Law, except where the failure so to qualify will not have
a Material Adverse Effect.

6.07 Payment of Trade Liabilities, Taxes, etc. Each Loan Party will timely file
all required tax returns; timely pay all taxes, assessments, trade liabilities,
royalties, and other governmental charges or levies imposed upon it or upon its
income, profits or property; and maintain appropriate accruals and reserves for
all of the foregoing in accordance with GAAP. Each Loan Party may, however,
delay paying or discharging any of the foregoing so long as it is in good faith
contesting the validity thereof by appropriate proceedings and has set aside on
its books adequate reserves therefor.

 

50



--------------------------------------------------------------------------------

6.08 Insurance. In accordance with industry standards, each Loan Party will keep
or cause to be kept insured or self-insured, at the option of each Loan Party,
all property of a character usually insured by similar Persons engaged in the
same or similar businesses. The insurance coverages and amounts will be
reasonably determined by each Loan Party, based on coverages carried by prudent
owners of similar property.

6.09 Interest. The Borrower hereby promises to pay to Administrative Agent and
each Lender interest at the Post-Default Rate applicable to Alternate Base Rate
Loans on all Obligations (including Obligations to pay fees or to reimburse or
indemnify any Lender) which are not paid when due. Such interest shall accrue
from the date such Obligations become due until they are paid.

6.10 Compliance with Agreements and Law. Each Loan Party will perform all
material obligations it is required to perform under the terms of each
indenture, mortgage, deed of trust, security agreement, lease, franchise,
agreement, contract or other instrument or obligation to which it is a party or
by which it or any of its properties is bound. Each Loan Party will conduct its
business and affairs in compliance with all Laws applicable thereto, except in
such circumstances in which (a) a requirement of Law is being contested in good
faith by appropriate proceedings diligently conducted; or (b) the failure to
comply therewith could not be reasonably expected to have a Material Adverse
Effect.

6.11 Environmental Matters.

(a) Except as otherwise set forth in Schedule 5.12, each Loan Party will comply
in all material respects with all Environmental Laws now or hereafter applicable
to such Loan Party, as well as all contractual obligations and agreements with
respect to environmental remediation or other environmental matters, and shall
obtain, at or prior to the time required by applicable Environmental Laws, all
environmental, health and safety permits, licenses and other authorizations
necessary for its operations and will maintain such authorizations in full force
and effect.

(b) The Borrower will promptly furnish to Administrative Agent all written
notices of violation, orders, claims, citations, complaints, penalty
assessments, suits or other proceedings received by the Borrower, or of which it
has notice, pending or threatened against the Borrower, by any Governmental
Authority with respect to any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations in connection with
its ownership or use of its properties or the operation of its business, if the
violation, order, claim, citation, complaint, penalty assessment, suit or other
proceeding could reasonably be expected to result in liability to the Borrower
in excess of $35,000,000.

(c) The Borrower will promptly furnish to Administrative Agent all requests for
information, notices of claim, demand letters, and other notifications, received
by the Borrower in connection with its ownership or use of its properties or the
conduct of its business, relating to potential responsibility with respect to
any investigation or clean-up of Hazardous Material at any location which could
reasonably be expected to result in a liability to the Borrower in excess of
$35,000,000.

6.12 Evidence of Compliance. Each Loan Party will furnish to each Lender at such
Loan Party’s or the Borrower’s expense all evidence which Administrative Agent
from time to time reasonably requests in writing as to the accuracy and validity
of or compliance with all representations, warranties and covenants made by any
Loan Party in the Loan Documents, the satisfaction of all conditions contained
therein, and all other matters pertaining thereto.

6.13 Use of Proceeds. The Borrower will use the proceeds of the Extensions of
Credit to refinance indebtedness under the Existing Credit Agreements, to
provide a commercial paper backstop for commercial paper issued by Borrower, to
pay fees, commissions and expenses in connection herewith, and for working
capital, capital expenditures, and other general corporate purposes not in
contravention of

 

51



--------------------------------------------------------------------------------

any Law or of any Loan Document. In no event shall the funds from any Loan or
any Letter of Credit be used directly or indirectly by any Person for personal,
family, household or agricultural purposes or for the purpose, whether
immediate, incidental or ultimate, of purchasing, acquiring or carrying any
“margin stock” (as such term is defined in Regulation U promulgated by the Board
of Governors of the Federal Reserve System) or to extend credit to others
directly or indirectly for the purpose of purchasing or carrying any such margin
stock.

6.14 Subordination of Intercompany Indebtedness. All indebtedness, liabilities
and obligations of the Borrower to any Restricted Subsidiary shall be made under
and evidenced by a Subordinated Promissory Note substantially in the form of
Exhibit F (with such changes as the Administrative Agent shall approve), a copy
of which Borrower shall deliver to Administrative Agent.

ARTICLE VII.

NEGATIVE COVENANTS OF BORROWER

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, the Borrower warrants, covenants and agrees
that until the full and final payment of the Obligations (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted), termination of the Commitments of all Lenders and of the Issuing
Bank, and termination of all Letters of Credit:

7.01 Indebtedness. No Restricted Subsidiary will in any manner owe or be liable
for Indebtedness except:

(a) Indebtedness owed by the Restricted Subsidiaries to the Borrower or
unsecured Indebtedness owed by the Restricted Subsidiaries to a wholly-owned
Restricted Subsidiary;

(b) Indebtedness of the Restricted Subsidiaries for plugging and abandonment
bonds issued by third parties or for letters of credit issued in place thereof
which are required by regulatory authorities in the area of operations, and
Indebtedness of the Restricted Subsidiaries for other bonds or letters of credit
which are required by such regulatory authorities with respect to other normal
oil and gas operations;

(c) Acquired Debt which meets the following requirements: (i) the documentation
evidencing such Indebtedness shall contain no terms, conditions or defaults
(other than pricing and the grant of a Lien which is permitted under this
Agreement) which are more favorable to the third party creditor in any material
respect than those contained in this Agreement are to Lenders and (ii) at the
time such Indebtedness is incurred, no Default shall have occurred and be
continuing hereunder;

(d) prior to the QEP Spinoff, (i) Indebtedness of QEP under the QEP Credit
Facility in an aggregate principal amount not to exceed $800,000,000 in the
aggregate and (ii) indebtedness outstanding as of the Effective Date under QEP’s
existing 7.50% senior notes due 2011, 6.05% senior notes due 2016, 6.80% senior
notes due 2018 and 6.80% senior notes due 2020 and the indenture (as
supplemented) governing such senior notes;

(e) Indebtedness under Swap Contracts permitted under Section 7.10; and

(f) other Indebtedness; provided, at the time of incurrence thereof, after
giving pro forma effect thereto, the Restricted Subsidiaries’ Consolidated
Indebtedness (excluding Indebtedness described in clause (a) of this
Section 7.01) shall not exceed 65% of the Restricted Subsidiaries’ Consolidated

 

52



--------------------------------------------------------------------------------

Capital. As used herein, “Restricted Subsidiaries’ Consolidated Indebtedness
means, on a consolidated basis, the aggregate outstanding principal amount of
Indebtedness of the Restricted Subsidiaries, and “Restricted Subsidiaries’
Consolidated Capital” means, on a consolidated basis, the sum of (i) the
Restricted Subsidiaries’ Consolidated Indebtedness plus (ii) the Restricted
Subsidiaries’ aggregate Shareholders’ Equity as set forth in the Restricted
Subsidiaries’ most recent balance sheet.

7.02 Limitation on Liens. Except for Permitted Liens, no Loan Party will create,
assume or permit to exist any Lien upon any of the properties or assets which it
now owns or hereafter acquires. No Loan Party will allow the filing or continued
existence of any financing statement describing as collateral any assets or
property of such Loan Party, other than financing statements which describe only
collateral subject to a Lien permitted under this Section 7.02 and which name as
secured party or lessor only the holder of such Lien.

7.03 Limitation on Investments and New Businesses. No Loan Party will:

(a) engage directly or indirectly in any business or conduct any operations,
except (i) in connection with or incidental to its present businesses and
operations or complementary to such businesses or operations or (ii) in
connection with businesses or operations that are not material to the Borrower
and its Subsidiaries on a consolidated basis; or

(b) make any acquisitions of or capital contributions to any Person or any other
Investment, except (i) Investments in the ordinary course of business, (ii) a
$250,000,000 capital contribution to QEP in connection with the QEP Spinoff,
(iii) purchases of equity interests in Persons involved in the oil and gas
industry if the aggregate amount of the purchase price for all such purchases
(including the purchase in question) made by the Loan Parties after the date
hereof does not exceed $50,000,000, (iv) mergers permitted under Section 7.04,
and (v) Investments received by any Loan Party in connection with workouts with,
or bankruptcy, insolvency or other similar proceedings with respect to,
customers, working interest owners, other industry partners or any other Person
owing monies to such Loan Party.

7.04 Limitation on Mergers. Other than pursuant to the QEP Spinoff, the Borrower
will not (i) merge or consolidate with or into any other Person unless the
Borrower is the surviving business entity and no Default exists prior to such
merger or consolidation or will exist immediately thereafter or (ii) Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person.

7.05 Limitation on Issuance of Securities by Subsidiaries of Borrower. Other
than pursuant to the QEP Spinoff, no Restricted Subsidiary will issue any
additional equity securities except to another Loan Party, and no Loan Party
will transfer any such equity securities owned by it except to another Loan
Party.

7.06 Transactions with Affiliates. Other than pursuant to the QEP Spinoff, no
Loan Party will engage in any material transaction with any of its Affiliates on
terms which are less favorable in any material respect to it than those which
would have been obtainable at the time in arms-length dealing with Persons other
than such Affiliates.

7.07 Prohibited Contracts. No Loan Party will enter into any Contractual
Obligation (other than this Agreement and other Loan Documents and, prior to the
QEP Spinoff, the QEP Credit Facility) that limits the ability (i) of any
Subsidiary to make Restricted Payments to any other Loan Party or to otherwise
transfer property to any other Loan Party, (ii) of any Restricted Subsidiary to
Guarantee the Indebtedness of the Borrower or (iii) of any Loan Party to create,
incur, assume or suffer to exist Liens on property of such Person, provided,
however, that

 

53



--------------------------------------------------------------------------------

(a) clauses (i) and (ii) shall not prohibit restrictions or conditions imposed
by an agreement related to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property securing such
Indebtedness; and

(b) clause (iii) shall not be deemed to prohibit a Contractual Obligation
contained in documentation governing unsecured senior Indebtedness of the
Borrower that requires the granting of pari passu liens to secure such
Indebtedness, for purposes of this clause, “senior Indebtedness” means
Indebtedness that is not subordinated to the Obligations.

7.08 ERISA. No ERISA Affiliate will incur any obligation to contribute to any
“multiemployer plan” as defined in Section 4001 of ERISA.

7.09 Limitation on Sales of Property. Other than pursuant to the QEP Spinoff, no
Loan Party will Dispose of any of its material assets or properties or any
material interest therein, except:

(a) equipment which is worthless or obsolete or which is replaced by equipment
of equal suitability and value;

(b) inventory (including oil and gas sold as produced and seismic data) which is
sold in the ordinary course of business on ordinary trade terms;

(c) capital stock of any of the Borrower’s Subsidiaries which is transferred to
the Borrower or a wholly owned Subsidiary of the Borrower;

(d) interests in oil and gas properties, or portions thereof, to which no proved
reserves of oil, gas or other liquid or gaseous hydrocarbons are properly
attributed; and

(e) other property which is sold for fair consideration, provided that the
aggregate amount of such property sold during any fiscal year of the Borrower
does not exceed fifteen percent (15%) of the consolidated net book value of the
Borrower’s and its Restricted Subsidiaries’ property, plant and equipment as of
the last day of the previous fiscal year.

7.10 Swap Contracts. No Loan Party will be a party to or in any manner be liable
on any Swap Contract, unless such contracts are entered into as a hedge of
equity oil and gas production (whether production is produced by any Loan Party
or purchased from third parties), to secure a known margin for the purchase and
resale of third party natural gas, crude oil or electricity, or as a hedge of
floating rate Indebtedness or foreign currency needs (and not as a speculative
investment), such contracts are entered into in the ordinary course of the Loan
Parties’ businesses, and

(a) if such contracts are entered into with the purpose and effect of fixing
prices on oil or gas expected to be produced by Loan Parties:

(i) such contracts for any single month (determined, in the case of contracts
that are not settled on a monthly basis, by a monthly proration acceptable to
Administrative Agent) do not, in the aggregate, cover amounts greater than the
Applicable Hedge Percentage for such month; and

(ii) such contracts do not require any Loan Party to provide any Lien on any
property to secure the Loan Parties’ obligations thereunder, other than Liens on
cash or cash equivalents and letters of credit; provided that the aggregate
amount of cash and cash equivalents subject to Liens securing such contracts and
the undrawn amount of all letters of credit securing such contracts shall not
exceed $100,000,000 at any time.

 

54



--------------------------------------------------------------------------------

As used in this subsection, (i) the term “Applicable Hedge Percentage” means,
with respect to any month, the percentage (not to exceed 100%) of the Loan
Parties’ aggregate Projected Oil and Gas Production anticipated to be sold in
the ordinary course of the Loan Parties’ businesses during such month which the
management of the Borrower deems prudent based upon the Loan Parties’ business
strategies, and (ii) the term “Projected Oil and Gas Production” means the
projected production of oil or gas (measured by volume unit or BTU equivalent,
not sales price) for the term of the contracts or a particular month, as
applicable, from properties and interests owned by any Loan Party which have
attributable to them proved oil or gas reserves.

(b) if such contracts are entered into with the purpose and effect of (i) fixing
interest rates on a principal amount of Indebtedness of such Loan Party that is
accruing interest at a variable rate, or (ii) converting a fixed interest rate
on a principal amount of Indebtedness of such Loan Party to a variable rate, the
aggregate notional amount of such contracts never exceeds the anticipated
outstanding principal balance of the Indebtedness to be hedged by such contracts
or an average of such principal balances calculated using a generally accepted
method of matching interest swap contracts to declining principal balances, and,
in the case of clause (i), the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding Indebtedness to be hedged by such contract.

7.11 Consolidated Funded Debt to EBITDA Ratio. As of the end of each fiscal
quarter of the Borrower, the Consolidated Funded Debt to EBITDA Ratio will not
exceed 4.00 to 1.0.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Each of the following events constitutes an Event of
Default under this Agreement:

(a) The Borrower fails to pay (i) any amount of principal of any Loan or any LC
Exposure when and as required to be paid herein, or (ii) any other amount due
and payable hereunder or under any other Loan Document on the fifth day after
the date such amount becomes due;

(b) Any “default” or “event of default” occurs under any Loan Document which
defines either such term, and the same is not remedied within the applicable
period of grace (if any) provided in such Loan Document;

(c) The Borrower fails to duly observe, perform or comply with any term,
covenant or agreement contained in Article VII or in Section 6.04 (with the
exception of the failure to provide notice in the event that any Loan Party
changes its name or location of its chief executive office);

(d) The Borrower fails (other than as referred to in subsections (a), (b) or
(c) above) to duly observe, perform or comply with any covenant, agreement,
condition or provision of any Loan Document, and such failure remains unremedied
for a period of 30 days;

(e) Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Loan Party in connection with any Loan Document
shall prove to have been false or incorrect in any material respect on any date
on or as of which made, or any Loan Document is asserted to be or at any time
ceases to be valid, binding and enforceable in any material respect as warranted
in Section 5.05 for any reason other than its release or subordination by
Administrative Agent;

 

55



--------------------------------------------------------------------------------

(f) Any Loan Party fails to duly observe, perform or comply with any Contractual
Obligation with any Person, if such failure could reasonably be expected to have
a Material Adverse Effect upon the Borrower;

(g) (i) Any Loan Party (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$10,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Restricted
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Restricted Subsidiary is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by the Borrower or such
Restricted Subsidiary as a result thereof is greater than $10,000,000; or
(iii) without limiting the foregoing, an “Event of Default” shall occur under,
and as defined in, the 364-Day Credit Agreement or, prior to the QEP Spinoff,
the QEP Credit Facility;

(h) The Borrower or any of its Restricted Subsidiaries having assets with a book
value of at least $10,000,000:

(i) institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(ii) becomes unable or admits in writing its inability or fails generally to pay
its debts as they become due, or there is issued or levied any writ or warrant
of attachment or execution or similar process against all or any material part
of the property of any such Person and is not released, vacated or fully bonded
within 30 days after its issue or levy; or

(iii) there is entered against any such Person a final judgment or order for the
payment of money in an aggregate amount exceeding $35,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or any one

 

56



--------------------------------------------------------------------------------

or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 10 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect;

(i) Either (i) any failure to meet the minimum funding standard (as defined in
Section 412(a) of the Code) resulting in a liability in excess of $35,000,000
exists with respect to any Pension Plan or any Multiemployer Plan, whether or
not waived by the Secretary of the Treasury or his delegate, or (ii) any ERISA
Event occurs with respect to any Pension Plan or any Multiemployer Plan that has
resulted or could reasonably be expected to result in liability of any Loan
Party to such Pension Plan or Multiemployer Plan, and the then current value of
the accumulated benefit obligation of such Pension Plan or Multiemployer Plan
exceeds the then current value of the assets of such Pension Plan or
Multiemployer Plan available for the payment of such benefit liabilities by more
than $50,000,000 (or in the case of an ERISA Event involving the withdrawal of a
substantial employer, the withdrawing employer’s proportionate share of such
excess exceeds such amount); or

(j) A Change of Control occurs.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the Issuing Bank to issue Letters of Credit to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the LC Exposure (in an amount
equal to 100% of such LC Exposure); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the Issuing Bank to issue Letters of Credit shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the LC Exposure as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the LC Exposure have automatically been required to be Cash
Collateralized as set forth in Section 8.02), any amounts received on account of
the Obligations shall be applied by the Administrative Agent in the following
order:

(a) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

57



--------------------------------------------------------------------------------

(b) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the Issuing Bank (including Attorney Costs and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause (b) payable to them;

(c) Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, LC Exposure and other Obligations, ratably
among the Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause (c) payable to them;

(d) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Exposure, ratably among the Lenders and the
Issuing Bank in proportion to the respective amounts described in this clause
(d) held by them;

(e) Fifth, to the Administrative Agent for the account of the Issuing Bank, to
Cash Collateralize that portion of LC Exposure comprised of the aggregate
undrawn amount of Letters of Credit; and

(f) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.05(e), amounts used as Cash Collateral to secure the
aggregate undrawn amount of Letters of Credit pursuant to clause (e) above shall
be applied to satisfy drawings under such Letters of Credit as they occur. If
any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

Each of the Lenders and the Issuing Bank hereby irrevocably appoints Wells Fargo
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article IX are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing Bank,
and the Borrower shall not have rights as a third party beneficiary of such
provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

58



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the

 

59



--------------------------------------------------------------------------------

contrary from such Lender or the Issuing Bank prior to the making of such Loan
or the issuance of such Letter of Credit. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Bank and the
Borrower. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the Issuing Bank directly, until such time as the Majority
Lenders appoint a successor Administrative Agent as provided for above in this
Section 9.06. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section 9.06). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as Issuing Bank and Swingline
Lender Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swingline
Lender, (b) the retiring Issuing Bank and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuing Bank shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring Issuing
Bank to effectively assume the obligations of the retiring Issuing Bank with
respect to such Letters of Credit.

 

60



--------------------------------------------------------------------------------

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or LC Exposure shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Bank and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Sections 2.04 and 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.04 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank in any such proceeding.

9.09 Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

61



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Majority Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01 without the written consent of
each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or LC Exposure, or any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Majority
Lenders shall be necessary (i) to amend the definition of “Post-Default Rate” or
to waive any obligation of the Borrower to pay interest or LC Fees at the
Post-Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or LC Disbursement or to reduce any fee
payable hereunder;

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or

(f) change any provision of this Section 10.01 or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement,
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any

 

62



--------------------------------------------------------------------------------

waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the Issuing Bank or the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to Article
II if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR

 

63



--------------------------------------------------------------------------------

STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
Issuing Bank and the Swingline Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the Issuing Bank and the Swingline Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.

(e) Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Borrowing Requests and Swingline
Borrowing Requests) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
Issuing Bank, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

64



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Bank (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Bank); provided, Administrative Agent, Lenders and Issuing
Bank shall use reasonable efforts to engage one counsel absent conflicts of
interest amongst such Persons, in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section 10.04, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, penalties, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

65



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section 10.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Issuing Bank or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Bank or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the Issuing
Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or Issuing
Bank in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of the last sentence of
Section 2.01(b).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.

(f) Survival. The agreements in this Section 10.04 shall survive the resignation
of the Administrative Agent, the Issuing Bank and the Swingline Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

10.05 Intentionally Left Blank.

10.06 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

66



--------------------------------------------------------------------------------

10.07 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section 10.07, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section 10.07, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section 10.07, and any other attempted assignment or transfer by any
party hereto shall be null and void. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section 10.07 and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in LC Exposure and in Swingline
Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section 10.07, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

 

67



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 10.07 and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and any documentation as may be required pursuant to Section 3.01.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

68



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.07, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 10.07.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Exposure owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries ) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in LC Exposure and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the Issuing Bank shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section 10.07, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 10.07. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.09 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to

 

69



--------------------------------------------------------------------------------

such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) As used herein, the following terms have the following meanings:

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the Issuing Bank, and (ii) unless an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

(h) Resignation as Issuing Bank or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Commitment and Loans pursuant to subsection (b) above,
Wells Fargo may, (i) upon 30 days’ notice to the Borrower and the Lenders,
resign as Issuing Bank and/or (ii) upon 30 days’ notice to the Borrower, resign
as Swingline Lender. In the event of any such resignation as Issuing Bank or
Swingline Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor Issuing Bank or Swingline Lender hereunder, subject in each
case to such Lender’s consent to and acceptance of any such appointment;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Wells Fargo as Issuing Bank or Swingline Lender,
as the case may be. If Wells Fargo resigns as Issuing Bank, it shall retain all
the rights, powers, privileges and duties of the Issuing Bank hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as Issuing Bank and all LC Exposure with respect thereto (including
the right to require the Lenders to make Alternate Base Rate Loans or fund risk
participations in LC Exposure pursuant to Section 2.05(d)). If Wells Fargo
resigns as Swingline Lender, it shall retain all rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Alternate Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.15(c) Upon
the appointment of a successor Issuing Bank and/or Swingline Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and obligations of the retiring Issuing Bank or Swingline Lender, as
the case may be, and (b) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Wells Fargo
to effectively assume the obligations of Wells Fargo with respect to such
Letters of Credit.

 

70



--------------------------------------------------------------------------------

10.08 Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates, and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.08, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 10.08 or (y) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower. For purposes of this Section 10.08,
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.08 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.

10.09 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrower or any other Loan Party, any such notice being waived by
the Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

 

71



--------------------------------------------------------------------------------

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted to a Lender by applicable Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

10.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Extension of Credit, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.14, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the Issuing Bank
or the Swingline Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

 

72



--------------------------------------------------------------------------------

10.15 Replacement of Lenders. Under any circumstances set forth herein providing
that the Borrower shall have the right to replace a Lender as a party to this
Agreement, the Borrower may, upon notice to such Lender and the Administrative
Agent, replace such Lender by requiring such Lender to assign its Commitment
(with the assignment fee to be paid by the Borrower in such instance) pursuant
to (and subject to the consents required by) Section 10.07(b) to one or more
Eligible Assignees; provided that such assignment does not conflict with
applicable Laws and such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans and LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts); and provided, further,
that if the Borrower elects to exercise such right with respect to any Lender
pursuant to Section 3.06(b), it shall be obligated to replace all Lenders that
have made similar requests for compensation pursuant to Section 3.01 or 3.04.
Upon the making of any such assignment, the Borrower shall (x) pay in full any
amounts payable pursuant to Section 3.05 and (y) provide appropriate assurances
and indemnities (which may include letters of credit) to the Issuing Bank as
each may reasonably require with respect to any continuing obligation to fund
participation interests in any LC Exposure then outstanding.

10.16 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER,
THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

10.17 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.17.

 

73



--------------------------------------------------------------------------------

10.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent and the Arranger, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor the Arranger has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.19 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.20 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107,56 (signed into law October 26,.
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide such documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

10.21 Time of the Essence. Time is of the essence of the Loan Documents.

 

74



--------------------------------------------------------------------------------

10.22 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURE PAGES FOLLOW]

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

QUESTAR CORPORATION By:   /s/ Richard J. Doleshek   Name:  Richard J. Doleshek  

Title:    Executive Vice President and

             Chief Financial Officer

Signature Page to the

Questar Corporation Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:   /s/
William S. Rogers   Name: William S. Rogers   Title: Managing Director

Signature Page to the

Questar Corporation Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, Issuing Bank and Swingline
Lender By:   /s/ William S. Rogers   Name: William S. Rogers   Title: Managing
Director

Signature Page to the

Questar Corporation Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Shelley A. McGregor   Name: Shelly
A. McGregor   Title: Senior Vice President

Signature Page to the

Questar Corporation Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Helen D. Davis   Name: Helen D.
Davis   Title: Vice President

Signature Page to the

Questar Corporation Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ Ann E. Sutton   Name: Ann E. Sutton  
Title: Director

Signature Page to the

Questar Corporation Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:   /s/ Andreas Neumeier   Name: Andreas Neumeier   Title: Managing Director
By:   /s/ Ming K. Chu   Name: Ming K. Chu   Title: Vice President

Signature Page to the

Questar Corporation Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:   /s/ Linda Terry  
Name: Linda Terry   Title: Authorized Signatory

Signature Page to the

Questar Corporation Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:   /s/ Dorothy Marchand   Name: Dorothy Marchand  
Title: Senior Vice President

Signature Page to the

Questar Corporation Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ John C. Lozano   Name:
John C. Lozano   Title: Vice President

Signature Page to the

Questar Corporation Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:   /s/ Mark W. Rogers   Name: Mark
W. Rogers   Title: Vice President

Signature Page to the

Questar Corporation Credit Agreement



--------------------------------------------------------------------------------

ANNEX I

COMMITMENTS

AND APPLICABLE PERCENTAGES

Questar Corporation Bank Group

 

Lender

   Commitment    % Commitment  

Wells Fargo Bank, National Association

   $ 49,000,000    14.00 % 

Bank of America, N.A.

   $ 42,000,000    12.00 % 

JPMorgan Chase Bank, N.A.

   $ 42,000,000    12.00 % 

Barclays Bank PLC

   $ 42,000,000    12.00 % 

Deutsche Bank AG New York Branch

   $ 42,000,000    12.00 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 38,500,000    11.00 % 

Compass Bank

   $ 38,500,000    11.00 % 

U.S. Bank National Association

   $ 38,500,000    11.00 % 

The Bank of New York Mellon

   $ 17,500,000    5.00 %               

Total

   $ 350,000,000    100.00 % 

 

Annex I



--------------------------------------------------------------------------------

SCHEDULE 1.01

PRICING GRID

Pricing shall be based upon the Consolidated Funded Debt to Consolidated EBITDA
Ratio as follows:

 

Pricing
Level

  

Consolidated Funded Debt to Consolidated EBITDA Ratio

   Commitment Fee     Eurodollar Margin     Base Rate Margin          
Letter of Credit Fee     1    < 2.00x    0.175 %    1.350 %    0.350 %  2    >
2.00x but < 2.50x    0.200 %    1.500 %    0.500 %  3    > 2.50x but < 3.00x   
0.250 %    1.750 %    0.750 %  4    > 3.00x but < 3.50x    0.375 %    2.000 %   
1.000 %  5    > 3.50x    0.500 %    2.250 %    1.250 % 

Any increase or decrease in the applicable interest Margins and the Commitment
Fee resulting from a change in the Consolidated Funded Debt to Consolidated
EBITDA Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Majority Lenders, Pricing Level 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered. The applicable interest Margins and the Commitment Fee
shall be based on Level 3 of the Pricing Grid until the first calculation date
following the receipt by the Administrative Agent and the Lenders of the
financial information and related compliance certificate for the first full
fiscal quarter ending after the Effective Date.

Form of Notice of Commitment Increase